Exhibit 10.10

 


LOAN AND SECURITY AGREEMENT

by and among

Bidz.com, Inc.,
a Delaware corporation

and

Bidz.com, Inc.,
a California corporation

collectively as
Borrower

--------------------------------------------------------------------------------

 

and

LASALLE RETAIL FINANCE,

A DIVISION OF LASALLE BUSINESS CREDIT, LLC,

AS AGENT FOR

LASALLE BANK MIDWEST NATIONAL ASSOCIATION

 

as Lender

 

 

 

Dated as of July 12, 2006

 

 


--------------------------------------------------------------------------------


 

1.

DEFINITIONS AND CONSTRUCTION

1

 

1.1

Definitions

1

 

1.2

Accounting Terms

24

 

1.3

Code

25

 

1.4

Construction

25

 

1.5

Schedules and Exhibits

25

2.

LOAN AND TERMS OF PAYMENT.

25

 

2.1

Revolver Advances.

25

 

2.2

Increase of Maximum Revolver Amount.

26

 

2.3

Borrowing Procedures.

26

 

2.4

Payments.

27

 

2.5

Overadvances

28

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

28

 

2.7

Cash Management.

30

 

2.8

Sweep; Crediting Payments; Float Charge.

32

 

2.9

Designated Account

32

 

2.10

Maintenance of Loan Account; Statements of Obligations

33

 

2.11

Fees

33

 

2.12

Letters of Credit.

33

 

2.13

LIBOR Option.

35

 

2.14

Capital Requirements

37

 

2.15

Securitization

38

3.

CONDITIONS; TERM OF AGREEMENT.

39

 

3.1

Conditions Precedent to the Initial Extension of Credit

39

 

3.2

Conditions Subsequent to the Initial Extension of Credit

41

 

3.3

Conditions Precedent to all Extensions of Credit

41

 

3.4

Term

42

 

3.5

Effect of Termination

42

 

3.6

Early Termination by Borrower

42

4.

CREATION OF SECURITY INTEREST.

43

 

4.1

Grant of Security Interest

43

 

4.2

Control of Collateral

43

 

4.3

Negotiable Collateral

44

 

4.4

Collection of Accounts, General Intangibles, and Negotiable Collateral

44

 

4.5

Delivery of Additional Documentation Required

44

 

4.6

Power of Attorney

45

 

4.7

Control Agreements

45

 

4.8

Right to Inspect; Inventories, Appraisals and Audits

45

5.

REPRESENTATIONS AND WARRANTIES.

46

 

5.1

No Encumbrances

46

 

5.2

Eligible Accounts

46

 

5.3

Inventory; Eligible Inventory

46

-ii-


--------------------------------------------------------------------------------


 

5.4

Equipment

47

 

5.5

Location of Inventory and Equipment

47

 

5.6

Inventory Records

47

 

5.7

Legal Status

47

 

5.8

Due Organization and Qualification; Subsidiaries.

47

 

5.9

Due Authorization; No Conflict.

48

 

5.10

Litigation.

49

 

5.11

No Material Adverse Change

49

 

5.12

Fraudulent Transfer.

49

 

5.13

Employee Benefits

49

 

5.14

Environmental Condition

50

 

5.15

Brokerage Fees

50

 

5.16

Intellectual Property

50

 

5.17

Leases

51

 

5.18

DDAs

51

 

5.19

Credit Card/Payment Processing

51

 

5.20

Indebtedness

51

 

5.21

Payment of Taxes

51

 

5.22

Complete Disclosure

51

 

5.23

AML Laws and Regulations.

52

6.

AFFIRMATIVE COVENANTS.

52

 

6.1

Accounting System

52

 

6.2

Collateral Reporting

52

 

6.3

Financial Statements, Reports, Certificates

52

 

6.4

AML Laws and Regulations.

55

 

6.5

Return

55

 

6.6

Maintenance of Properties

55

 

6.7

Taxes

55

 

6.8

Insurance.

55

 

6.9

Location of Inventory and Equipment

56

 

6.10

Compliance with Laws

56

 

6.11

Leases

57

 

6.12

Brokerage Commissions

57

 

6.13

Existence

57

 

6.14

Environmental

57

 

6.15

Investment Proceeds, Etc

57

 

6.16

Foreign Assets Control Regulations, Etc

58

 

6.17

Disclosure Updates

58

7.

NEGATIVE COVENANTS.

58

 

7.1

Indebtedness

58

 

7.2

Liens

59

 

7.3

Restrictions on Fundamental Changes.

59

 

7.4

Disposal of Assets

59

 

7.5

Change of Name or Address

59

 

7.6

Guarantee

59

-iii-


--------------------------------------------------------------------------------


 

7.7

Nature of Business

60

 

7.8

Prepayments and Amendments.

60

 

7.9

Change of Control

60

 

7.10

Consignments

60

 

7.11

Restricted Payments

60

 

7.12

Accounting Methods

60

 

7.13

Investments

60

 

7.14

Transactions with Affiliates

61

 

7.15

Location Openings

61

 

7.16

Suspension.

61

 

7.17

Compensation

61

 

7.18

Use of Proceeds

61

 

7.19

Inventory and Equipment with Bailees

61

 

7.20

Securities Accounts

61

 

7.21

Financial Covenants

62

 

7.22

Authentic Inventory

62

8.

EVENTS OF DEFAULT.

62

 

8.1

Payment

62

 

8.2

Failure to Perform

62

 

8.3

Seizure of Assets

62

 

8.4

Insolvency by Borrower

62

 

8.5

Insolvency Against Borrower

62

 

8.6

Restraint of Business

63

 

8.7

Liens

63

 

8.8

Judgments

63

 

8.9

Default of Material Agreement

63

 

8.10

Loss of Business

63

 

8.11

Payment of Subdebt

63

 

8.12

Misrepresentation

63

 

8.13

Rescission

64

 

8.14

Failure of Lien

64

 

8.15

Nullification of Loan Documents

64

 

8.16

Material Adverse Change

64

9.

THE LENDER’S RIGHTS AND REMEDIES.

64

 

9.1

Rights and Remedies

64

 

9.2

Remedies Cumulative

67

10.

TAXES AND EXPENSES.

67

11.

WAIVERS; INDEMNIFICATION.

67

 

11.1

Demand; Protest; Special Damages; etc

67

 

11.2

The Lender’s Liability for Collateral

67

 

11.3

Indemnification

67

12.

NOTICES.

68

-iv-


--------------------------------------------------------------------------------


 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

70

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

70

 

14.1

Assignments and Participations.

70

 

14.2

Successors

71

15.

AMENDMENTS; WAIVERS.

72

 

15.1

Amendments and Waivers

72

 

15.2

No Waivers; Cumulative Remedies

72

16.

GENERAL PROVISIONS.

72

 

16.1

Effectiveness

72

 

16.2

Section Headings

72

 

16.3

Interpretation

72

 

16.4

Severability of Provisions

72

 

16.5

Amendments in Writing

73

 

16.6

Counterparts; Telefacsimile Execution

73

 

16.7

Revival and Reinstatement of Obligations

74

 

16.8

USA Patriot Act

74

 

16.9

Pledges To Federal Reserve Banks

74

 

16.10

Confidentiality

74

 

16.11

Right to Publish Notice

74

 

16.12

Credit Inquiries

75

 

16.13

Joint Preparation

75

 

16.14

Right Of Set-Off

75

 

16.15

Integration

75

 

-v-


--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES



Exhibit A                                Form of Borrowing Base Certificate

Exhibit B                                Form of Compliance Certificate

Exhibit C                                Business Plan

Exhibit D                                Form of LIBOR Notice

Schedule D-1                        Designated Account

Schedule E-1                         Eligible Inventory Locations

Schedule P-1                         Permitted Liens

Schedule R-1                         Real Property Collateral

Schedule 2.7                          Cash Management Accounts and Procedures

Schedule 5.5                          Locations of Inventory and Equipment

Schedule 5.8(b)                     Capitalization of Borrower

Schedule 5.8(c)                     Subsidiaries

Schedule 5.10(a)                   Litigation

Schedule 5.10(c)                   Commercial Tort Claims

Schedule 5.14                        Environmental Matters

Schedule 5.16                        Intellectual Property

Schedule 5.18                        Demand Deposit Accounts

Schedule 5.19                        Credit Card /Payment Processors

Schedule 5.20                        Indebtedness

Schedule 6.2                          Collateral Reporting

Schedule 7.21                        Covenants

-vi-


--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of July
[    ], 2006, by and among, on the one hand, LASALLE RETAIL FINANCE, A DIVISION
OF LASALLE BUSINESS CREDIT, LLC as agent for LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, together with its  respective successors and assigns (“Lender”),
and, on the other hand, Bidz.com, Inc., a Delaware corporation (“Bidz DE”) and
Bidz.com, Inc., a California corporation (“Bidz CA” and, together with Bidz DE,
collectively, “Borrower”).

The parties agree as follows:


1.             DEFINITIONS AND CONSTRUCTION.


1.1           DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING DEFINITIONS:

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, Chattel Paper, or a General
Intangible.

“Accounts” means all of Borrower’s now owned or hereafter acquired right, title,
and interest with respect to “accounts” (as such term is defined from time to
time in the Code), and any and all supporting obligations in respect thereof.

“Additional Documents” has the meaning set forth in Section 4.5.

“Advances” has the meaning set forth in Section 2.1(a).

“Advance Rates” means the percentages used to calculate Availability in
accordance with Section 2.1(a).

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.14 hereof: (a) any Person which owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed to control such Person; (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person; and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed to be an Affiliate of such Person.

“Agreement” has the meaning set forth in the preamble hereto.

“AML Laws and Regulations” means any federal or state laws or regulations
relating to anti-money laundering programs which are applicable to Borrower or
any of Borrower’s

-1-


--------------------------------------------------------------------------------


 

businesses, including, without limitation, Department of the Treasury Financial
Crimes Enforcement Network and the special provisions stipulated under USA
Patriot Act of 2001 that address requirements for anti-money laundering programs
for deals in precious metals, stones, or jewels, including under 31 C.F.R. Part
103.

“Applicable Margin” means the percentages per annum set forth in the following
table for Base Rate Loans and LIBOR Rate Loans based upon Net Excess
Availability:

Level

 

Net Excess Availability

 

Base Rate
Margin

 

LIBOR Rate
Margin

 

 

 

 

 

 

 

 

 

I

 

Greater than $3,500,000

 

0.00

%

1.50

%

II

 

Greater than $2,000,000 and less than or equal to $3,500,000

 

0.25

%

1.75

%

III

 

Less than or equal to $2,000,000

 

0.50

%

2.00

%

 

Any increase or decrease in the Applicable Margin resulting from a change in Net
Excess Availability shall become effective as of the first Business Day of the
calendar quarter for which a Borrowing Base Certificate is delivered pursuant to
Section 6.3(a)(v) (setting forth the average Net Excess Availability for then
immediately preceding calendar quarter); provided, however, that if a Borrowing
Base Certificate is not delivered within one (1) Business Days after the time
periods specified in such Section, then Pricing Level III shall apply as of such
Business Day and thereafter, subject to prospective adjustment upon actual
receipt of such Borrowing Base Certificate.  The Applicable Margin in effect
from the Closing Date through September 30, 2006 shall be Pricing Level II.

 “Applicable Prepayment Premium” has the meaning set forth in the Fee Letter.

“Assignee” has the meaning set forth in Section 14.1.

“Assignment of Services Contracts” means an agreement, in form and substance
acceptable to Lender, pursuant to which Borrower shall collaterally assign the
Services Contract to Lender and the Service Providers shall agree to continue to
provide  the subject services to Borrower and/or Lender in the event of  any
Insolvency Proceeding or Liquidation.

“Authentic” means merchandise or inventory that is manufactured, distributed,
sold, resold, offered for sale, advertised, and otherwise marketed in compliance
with (i) all applicable laws and regulations of the United States and other
national or local jurisdictions concerning patents, trademarks, trade dress,
design rights, copyrights, trade secrets, and/or other intellectual property
rights and proprietary rights of any kind (collectively, “IP Rights”) and (ii)
all licenses, sublicenses, and other agreements required to be obtained from the
owners or licensees of any such IP Rights so as not to result in any
infringement, dilution, or other violation of such IP Rights.

“Authorized Person” means any officer or other employee of Borrower designated
and authorized by Borrower to undertake any tasks assigned to Authorized Person
under this Agreement and acceptable to Lender in Lender’s sole discretion.

-2-


--------------------------------------------------------------------------------


 

“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrower is entitled to borrow as Advances under Section 2.1, after
giving effect to all then outstanding Obligations and all sublimits and Reserves
applicable hereunder.

“Availability Reserves” means such reserves as Lender from time to time
determines in its Permitted Discretion as being appropriate to reflect the
impediments to Lender’s ability to realize upon the Collateral.  Without
limiting the generality of the foregoing, Availability Reserves may include (but
are not limited to) reserves based on the following:  (a) a sum equal to 90
days’ rent for the applicable calendar year under that certain Commercial Multi
Tenant Lease-Net dated as of April 15, 2003, as amended from time to time,
between PAS Trust (or its successors and/or assigns) and Borrower; (b) rent for
any leased real estate location in a Landlord Lien State for which an acceptable
Collateral Access Agreement has not been received by Lender (irrespective of
whether any rent is currently due); (c) returns, customer credits, gift
certificates and frequent shopper programs; (d) customer deposits; (e) taxes and
other governmental charges, including tax Liens, ad valorem, personal property,
sales, and other taxes which may have priority over the security interests of
the Lender in the Collateral; (f) held or post-dated checks issued by Borrower;
(g) any judgment lien against Borrower or the Collateral; (h) Borrower’s failure
to pay when due and payable indebtedness owing to any trade creditor; (i) sums
that Borrower is required to pay (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases), and has failed, to pay under any Section of this Agreement or any
other Loan Document, (j) as determined by Lender in its Permitted Discretion,
based on noncompliance with the covenants set forth in Sections 6 and 7,
(k) amounts owing by Borrower to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than any existing Permitted Lien set
forth on Schedule P-1); (l) unpaid Bank Product Obligations; (l) L/C Landing
Costs; and (m) any materially adverse deviation at any time from the Business
Plan.

“Bailee Acknowledgment” means a record in form and substance satisfactory to
Lender authenticated by any bailee, warehouseman or other third party in
possession of any Equipment or Inventory acknowledging that it holds possession
of the applicable Inventory and/or Equipment for the benefit of Lender, on
behalf of Lender.

“Bank Product Obligations” means every obligation of Borrower and its
subsidiaries under and in respect of any one or more of the following types of
services or facilities extended to such Person by Lender or any Affiliate
thereof:  (i) credit and purchase cards, (ii) cash management or related
services, and (iii) agreements for treasury management services, including,
without limitation, intraday credit, Automated Clearing House (ACH) services,
foreign exchange services, daylight overdrafts and zero balance arrangements.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §101 et
seq., as in effect from time to time.

“Base LIBOR Rate” means the rate per annum, determined by Lender (or LaSalle
Bank, N.A.)  in accordance with its customary procedures, and utilizing such
electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/16%),

-3-


--------------------------------------------------------------------------------


 

on the basis of the rates at which Dollar deposits are offered to major banks in
the London interbank market on or about 2:00 p.m. (eastern prevailing time) 2
Business Days prior to the commencement of the applicable Interest Period, for a
term and in amounts comparable to the Interest Period and amount of the LIBOR
Rate Loan requested by Borrower in accordance with this Agreement, which
determination shall be conclusive in the absence of manifest error.

“Base Rate” means, the rate of interest announced within LaSalle Bank N.A. at
its principal office in Chicago, Illinois as its “prime rate”, with the
understanding that the “prime rate” is one of LaSalle Bank N.A.’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publication or publications as LaSalle Bank may designate.

“Base Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

“Blocked Account Control Agreement” means a Control Agreement pursuant to which,
as of the date of such Control Agreement, the applicable depository bank shall
take direction only from Lender and is directed to send all collected balances
to the Concentration Account.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf thereof.

“Books” means all of Borrower’s and its now owned or hereafter acquired
Subsidiaries’ books and records (including all of its records indicating,
summarizing, or evidencing its assets (including the Collateral) or liabilities,
all of Borrower’s or its Subsidiaries’ records relating to its or their business
operations or financial condition, and all of its or their goods or General
Intangibles related to such information).

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lender.

“Borrowing Base” has the meaning set forth in Section 2.1(a).

“Borrowing Base Certificate” means a certificate in the form of Exhibit A, as
such form may be revised from time to time by Lender.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close, except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

-4-


--------------------------------------------------------------------------------


 

“Business Plan” means the set of Projections of Borrower for the 3-year period
following the Closing Date (on a year by year basis, and for the 2 year period
following the Closing Date, on a month by month basis), in form and substance
(including as to scope and underlying assumptions) satisfactory to Lender and
attached hereto as Exhibit C, together with any amendment, modification or
revision thereto approved by Lender, in writing, in its Permitted Discretion.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under Capital Lease.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

“Cash Management Account” has the meaning set forth in Section 2.7(a).

“Cash Management Agreement” has the meaning set forth in Section 2.7(a).

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 10%,
or more, of the Stock of Borrower having the right to vote for the election of
members of the Board of Directors, (b) a majority of the members of the Board of
Directors do not constitute Continuing Directors, or (c)  any Executive Officer
shall cease to serve and shall not have been replaced with a Person acceptable
to Lender no later than sixty (60) days after the date any such Executive
Officer ceases to serve.

“Chattel Paper” means all of Borrower’s now owned or hereafter acquired right,
title, and interest with respect to “chattel paper”, including, without
limitation, “tangible chattel paper” and “electronic chattel paper”, as such
terms are defined from time to time in the Code, and any and all supporting
obligations in respect thereof.

-5-


--------------------------------------------------------------------------------


 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Lender sends Borrower a
written notice that each of the conditions precedent set forth in Section 3.1
either have been satisfied or have been waived.

“Code” means the Uniform Commercial Code, as in effect from time to time in the
Commonwealth of Massachusetts.

“Collateral” means all of each Borrower’s now owned or hereafter acquired right,
title, and interest in and to “all assets,” including without limitation, each
of the following:


(A)           ACCOUNTS,


(B)           CHATTEL PAPER,


(C)           DDAS,


(D)           DOCUMENTS,


(E)           GENERAL INTANGIBLES,


(F)            GOODS (INCLUDING, WITHOUT LIMITATION, INVENTORY AND EQUIPMENT),


(G)           INSTRUMENTS,


(H)           INVESTMENT PROPERTY,


(I)            LETTER OF CREDIT RIGHTS,


(J)            REAL PROPERTY COLLATERAL,


(K)           THE COMMERCIAL TORT CLAIMS SET FORTH ON SCHEDULE 5.10(B),


(L)            MONEY OR OTHER ASSETS OF BORROWER THAT NOW OR HEREAFTER COME INTO
THE POSSESSION, CUSTODY, OR CONTROL OF ANY MEMBER OF THE LENDER, AND


(M)          ANY AND ALL PROCEEDS AND PRODUCTS, WHETHER TANGIBLE OR INTANGIBLE,
OF ANY OF THE FOREGOING, INCLUDING PROCEEDS OF INSURANCE COVERING ANY OR ALL OF
THE FOREGOING, AND ANY AND ALL ACCOUNTS, BOOKS, GENERAL INTANGIBLES, (GOODS,
INCLUDING WITHOUT LIMITATION EQUIPMENT AND INVENTORY), INVESTMENT PROPERTY,
NEGOTIABLE COLLATERAL, REAL PROPERTY, MONEY, DDAS, OR OTHER TANGIBLE OR
INTANGIBLE PROPERTY RESULTING FROM THE SALE, EXCHANGE, COLLECTION, OR OTHER
DISPOSITION OF ANY OF THE FOREGOING, OR ANY PORTION THEREOF OR INTEREST THEREIN,
AND THE PROCEEDS THEREOF.

“Collateral Access Agreement” means a waiver or consent in form and substance
satisfactory to Lender executed by any lessor of Real Property leased by
Borrower or any other Person having a Permitted Lien upon, or having rights or
interests in, the Equipment or Inventory.

-6-


--------------------------------------------------------------------------------


 

“Collections” means all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of Borrower.

“Commitment Fee” means the commitment fee set forth in the Fee Letter.

“Commercial Tort Claim” means any now existing or hereafter arising “commercial
tort claim”, as such term is defined from time to time in the Code.

“Compliance Certificate”  means a certificate substantially in the form of
Exhibit B delivered by the chief financial officer of Borrower to Lender.

“Concentration Account” means the deposit account (as such term is defined in
the Code) number 5800916651 maintained at all times at LaSalle Bank N.A. in
Lender’s name and otherwise subject to Lender’s sole and absolute dominion and
control.

“Consent of Assignor” means an agreement, in form and substance acceptable to
Lender, pursuant to which the Service Provider shall agree to continue to
provide all services under the Service Contracts to Borrower and/or Lender in
the event of  any Insolvency Proceeding or Liquidation.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower (as such terms are used in Rule 14a-11 under the Exchange Act) and
whose initial assumption of office resulted from such contest or the settlement
thereof.

“Control Agreement” means an agreement, in form and substance satisfactory to
Lender, executed and delivered by Borrower, Lender, and the applicable
securities intermediary or bank, which agreement is sufficient to give Lender
“control” over the subject Securities Account or DDA to perfect Lender’s
security interest in such Securities Account or DDA as provided in the Code.

“Cost” means the calculated cost of Inventory, as determined from invoices
received by Borrower, Borrower’s purchase journals or stock ledgers, based upon
Borrower’s accounting practices, known to Lender, which practices are in effect
on the date on which this Agreement was executed.  “Cost” does not include any
inventory capitalization costs inclusive of advertising, but may include other
charges used in Borrower’s determination of cost of goods sold and bringing
goods to market, all within Lender’s Permitted Discretion and in accordance with
GAAP.

-7-


--------------------------------------------------------------------------------


 

“Credit Card/Payment Agreements” means those certain credit card receipts
agreements, each in form and substance reasonably satisfactory to Lender and
each of which is among Lender and Borrower’s Credit Card/Payment Processors.

“Credit Card/Payment Processor” means any Person that acts as a credit card
clearinghouse or processor of credit card payments accepted by Borrower’s and/or
other only payment processors.

“Customs Broker Agency Agreement” means an agreement between and among Lender, 
Borrower and a customs broker or other carrier, in which the customs broker or
other carrier acknowledges and agrees, among other things that it has control
over and holds the Documents evidencing the subject Inventory for the benefit of
the Lender and agrees, upon notice from Lender, to hold and dispose of the
subject Inventory solely as directed by Lender.

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

“DDA” means any checking, demand deposit or other “deposit account” (as such
term is defined from time to time in the Code) maintained by Borrower.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Designated Account” means that certain DDA of Borrower with LaSalle Bank, N.A.
identified on Schedule D-1.

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Lender regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Lender.

“Document” means all of Borrower’s now owned or hereafter acquired right, title,
and interest with respect to any “document” as such term is defined in the Code,
and any and all supporting obligations in respect thereof.

“Dollars” or “$” means United States dollars.

“Due Diligence Letter” means the due diligence letter sent by Lender’s counsel
to Borrower, together with Borrower’s certified responses to the inquiries set
forth therein, the form and substance of such responses to be satisfactory to
Lender.

“EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ (if any) consolidated net earnings (or loss), minus extraordinary
gains, plus interest expense, income taxes, and depreciation and amortization
for such period, as determined in accordance with GAAP.

“Eligible Credit Card/Payments Accounts” means Borrower’s Accounts owed by
Credit Card/Payment Processors which include MasterCard, VISA, American Express,
Discover, PayPal and Bill Me Later and which Accounts are reflected in the most
recent Borrowing Base

-8-


--------------------------------------------------------------------------------


 

Certificate delivered by Borrower to Lender and on other information known to
Lender, Lender shall in its Permitted Discretion determine are “eligible” and
shall not include, without limitation, Accounts owed by Credit Card/Payment
Processors which:

(a)                                  do not arise from the sale of Inventory by
Borrower in the ordinary course of its business;

(b)                                 upon which Borrower’s right to receive
payment is not absolute or is contingent upon the fulfillment of any condition
whatsoever or as to which Borrower is not able to bring suit or otherwise
enforce its remedies against the through judicial process;

(c)                                  with respect to which any Credit Card
Processor has not entered into a Credit Card/Payment Agreement in accordance
with Section 2.7(c) hereof;

(d)                                 is the subject of any defense, counterclaim,
setoff or dispute  asserted as to such Account;

(e)                                  that is not a true and correct statement of
bona fide indebtedness incurred in the amount of the Account for merchandise
sold to or services rendered and accepted by the valid holder of the subject
credit card;

(f)                                    that is in default; provided, that,
without limiting the generality of the foregoing, an Account shall be deemed in
default upon the occurrence of any of the following:

(i)                                     the Account is not paid within five (5)
days past the date payment first becomes due;

(ii)                                  the Credit Card/Payment Processor
obligated upon such Account suspends business, makes a general assignment for
the benefit of creditors or fails to pay its debts generally as they come due;
or

(iii)                               a petition is filed by or against any Credit
Card/Payment Processor obligated upon such Account under any bankruptcy law or
any other federal, state or foreign (including any provincial) receivership,
insolvency relief or other law or laws for the relief of debtors.

(g)                                 as to which Lender’s Lien thereon is not a
first priority (except to the extent provided in a Credit Card/Payment
Agreement) perfected Lien;

“Eligible In-Transit Inventory” means Inventory of Borrower that does not
qualify as Eligible Inventory solely because it is not at a location set forth
on Schedule E-1:

-9-


--------------------------------------------------------------------------------


 


(A)           THE INVENTORY IS THE SUBJECT OF A QUALIFIED IMPORT LETTER OF
CREDIT (OR WAS THE SUBJECT OF A QUALIFIED IMPORT LETTER OF CREDIT THAT WAS
LAWFULLY DRAWN) AND WHICH IS IN TRANSIT FOR A PERIOD OF NO MORE THAN 60 DAYS
(WHETHER BY VESSEL, AIR, OR LAND) FROM A LOCATION OUTSIDE OF THE CONTINENTAL
UNITED STATES TO A LOCATION SET FORTH ON SCHEDULE E-1 THAT, IF REQUIRED
HEREUNDER, IS THE SUBJECT OF A BAILEE ACKNOWLEDGMENT OR A COLLATERAL ACCESS
AGREEMENT,


(B)           TITLE TO SUCH INVENTORY HAS PASSED TO BORROWER,


(C)           SUCH INVENTORY IS FULLY INSURED AGAINST TYPES OF LOSS, DAMAGE,
HAZARDS, AND RISKS, NAMING LENDER AS THE LOSS PAYEE THEREUNDER AND IN AMOUNTS
SATISFACTORY TO LENDER IN ITS PERMITTED DISCRETION,


(D)           SUCH INVENTORY EITHER:

(I)            IS THE SUBJECT OF A NEGOTIABLE BILL OF LADING OR OTHER DOCUMENT
THAT (X) IS CONSIGNED TO OR CONTROLLED BY LENDER (EITHER DIRECTLY OR BY MEANS OF
ENDORSEMENTS), (Y) WAS ISSUED BY A CARRIER, CONSOLIDATOR OR OTHER PARTY
RESPECTING THE SUBJECT INVENTORY, AND (Z) EITHER IS (I) IN THE POSSESSION OF
LENDER, OR (II)  IS IN-TRANSIT BY AIR-COURIER TO LENDER, OR

(II)           IS THE SUBJECT OF A NEGOTIABLE BILL OF LADING OR OTHER DOCUMENTS
AS TO WHICH LENDER HAS CONTROL SATISFACTORY TO LENDER (SUCH AS, BY THE DELIVERY
OF A CUSTOMS BROKER AGENCY AGREEMENT OR A FREIGHT FORWARDER AGENCY AGREEMENT).


(E)           BORROWER HAS PROVIDED A CERTIFICATE TO LENDER THAT CERTIFIES THAT
SUCH INVENTORY MEETS ALL OF BORROWER’S REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE LOAN DOCUMENTS CONCERNING ELIGIBLE INVENTORY, THAT BORROWER KNOWS OF NO
REASON WHY SUCH INVENTORY WOULD NOT BE ACCEPTED BY BORROWER AND THAT THE
SHIPMENT AS EVIDENCED BY THE DOCUMENTS CONFORMS TO THE RELATED ORDER DOCUMENTS;
AND


(F)            SUCH INVENTORY HAS BEEN EXPRESSLY VALUED IN THE MOST RECENT
INVENTORY APPRAISAL.

“Eligible Inventory” means Inventory of Borrower consisting of Authentic
first-quality finished goods held for sale in the ordinary course of Borrower’s
business located at one of Borrower’s business locations set forth on Schedule
E-1 (or in-transit between any such locations for a period not to exceed two (2)
Business Days), that complies with each of the representations and warranties
respecting Eligible Inventory made by Borrower in the Loan Documents, and that
is not excluded as ineligible by virtue of the one or more of the criteria set
forth below, which criteria may be fixed and revised from time to time by Lender
in its Permitted Discretion after the Closing Date.  In determining the value of
Eligible Inventory, Inventory shall be valued at the lower of Cost or market on
a basis consistent with Borrower’s accounting practices less the aggregate
amount of all Inventory Reserves.

Notwithstanding the foregoing, an item of Inventory shall not be included in
Eligible Inventory if:

-10-


--------------------------------------------------------------------------------


 


(A)           BORROWER DOES NOT HAVE GOOD, VALID AND MARKETABLE TITLE THERETO
(INCLUDING INVENTORY ACQUIRED ON CONSIGNMENT);


(B)           IT IS NOT LOCATED AT ONE OF THE LOCATIONS IN THE UNITED STATES SET
FORTH ON SCHEDULE E-1 OR IN TRANSIT FROM ONE SUCH LOCATION TO ANOTHER SUCH
LOCATION FOR A PERIOD OF MORE THAN THREE (3) BUSINESS DAYS;


(C)           IT IS LOCATED ON REAL PROPERTY LEASED (OTHER THAN A RETAIL STORE
LOCATION) BY A BORROWER UNLESS IT IS SUBJECT TO A COLLATERAL ACCESS AGREEMENT
EXECUTED BY THE APPLICABLE LESSOR;


(D)           IT IS LOCATED AT A RETAIL STORE LOCATION LEASED BY BORROWER THAT
IS NOT SUBJECT TO A COLLATERAL ACCESS AGREEMENT AND FOR WHICH LOCATION LENDER
HAS  REQUIRED HEREUNDER  A COLLATERAL ACCESS AGREEMENT;


(E)           IT IS LOCATED IN A CONTRACT WAREHOUSE OR IS OTHERWISE STORED WITH
A BAILEE, WAREHOUSEMAN OR SIMILAR THIRD PARTY UNLESS IT IS SUBJECT TO A BAILEE
ACKNOWLEDGMENT EXECUTED BY THE BAILEE, WAREHOUSEMAN, OR OTHER THIRD PARTY, AS
THE CASE MAY BE, AND UNLESS IT IS SEGREGATED OR OTHERWISE SEPARATELY
IDENTIFIABLE FROM GOODS OF OTHERS, IF ANY, STORED ON THE PREMISES;


(F)            IT IS NOT SUBJECT TO A VALID AND PERFECTED FIRST PRIORITY
LENDER’S LIEN, OR


(G)           IT CONSISTS OF GOODS RETURNED OR REJECTED BY BORROWER’S CUSTOMERS.

 “Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by Borrower or any predecessor in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment relating to the environment, employee health
and safety, or Hazardous Materials, including CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 USC § 1251 et seq. the Toxic Substances Control Act,
15 USC, § 2601 et seq. the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC. § 3803 et seq.; the Oil Pollution Act of 1990, 33
USC. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act
of 1986, 42 USC. § 11001 et seq.; the Hazardous Material Transportation Act, 49
USC § 1801 et seq.; and the Occupational Safety and Health Act, 29 USC. §651 et
seq. (to the extent it regulates occupational exposure to Hazardous Materials);
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel,

-11-


--------------------------------------------------------------------------------


 

experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand by any Governmental Authority or any third party, and which relate to any
Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means all of Borrower’s now owned or hereafter acquired right,
title, and interest with respect to “equipment” (as such term is defined from
time to time in the Code), fixtures and vehicles (including motor vehicles),
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which Borrower is a member under IRC Section 414(m), or
(d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC Section
414(o).

“Event of Default” has the meaning set forth in Section 8.

“Excess Availability” means the amount, as of the date any determination thereof
is to be made, equal to Availability minus the aggregate amount, if any, of all
trade payables of Borrower aged in excess of their historical levels with
respect thereto and all book overdrafts in excess of their historical practices
with respect thereto, in each case as determined by Lender in its Permitted
Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Executive Officer” means David Zinberg or Lawrence Kong.

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the benefit of Family Members of such
individual and in respect of which such individual serves as trustee or in a
similar capacity.

“Fee Letter” means that certain fee letter, dated as of even date herewith,
between Borrower and Lender, in form and substance satisfactory to Lender.

-12-


--------------------------------------------------------------------------------


 

“FEIN” means Federal Employer Identification Number.

“Freight Forwarder Agency Agreement” means an agreement between Lender, Borrower
and a freight forwarder or other carrier, in which the freight forwarder or
other carrier acknowledges and agrees, among other things that it has control
over and holds the Documents evidencing the subject Inventory for the benefit of
the Lender and agrees, upon notice from the Lender, to hold and dispose of the
subject Inventory solely as directed by the Lender.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means all of Borrower’s now owned or hereafter acquired
right, title, and interest with respect to “general intangibles” (as such term
is defined from time to time in the Code), and any and all supporting
obligations in respect thereof.

“Goods” means all of Borrower’s now owned or hereafter acquired right, title,
and interest with respect to “goods”, as that term is defined from time to time
in the Code, including, without limitation, any and all Inventory and Equipment.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between Borrower or its Subsidiaries and
LaSalle Bank N.A. or its Affiliates, which provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the

-13-


--------------------------------------------------------------------------------


 

purpose of hedging Borrower’s or its Subsidiaries’ exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations or commodity prices.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of Borrower or its Subsidiaries, irrespective of
whether such obligation or liability is assumed, (e) all obligations for the
deferred purchase price of assets (other than trade debt incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), and (f) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

 “Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

“Intellectual Property  Security Agreement” means an intellectual property
security agreement executed and delivered by Borrower and Lender, the form and
substance of which is satisfactory to Lender.

“Instruments” means all of Borrower’s now owned or hereafter acquired right,
title, and interest with respect to “instruments”, including, without
limitation, any “promissory notes”, as such terms are defined from time to time
in the Code, and any and all supporting obligations in respect thereof.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, or
3 months thereafter; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day,
(b) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the

-14-


--------------------------------------------------------------------------------


 

calendar month that is 1, 2, or 3 months after the date on which the Interest
Period began, as applicable, and (e) Borrower may not elect an Interest Period
which will end after the Maturity Date.

“Inventory” means all Borrower’s now owned or hereafter acquired right, title,
and interest with respect to inventory, including goods held for sale or lease
or to be furnished under a contract of service, goods that are leased by
Borrower as lessor, goods that are furnished by Borrower under a contract of
service, and raw materials, work in process, or materials used or consumed in
Borrower’s business.

“Inventory Reserves” means such reserves as Lender determines from time to time
in its Permitted Discretion as being appropriate to reflect the impediments to
Lender’s ability to realize upon the Collateral.  Without limiting the
generality of the foregoing, Inventory Reserves may include (but are not limited
to) reserves based on the following:  (a) the extent to which Inventory consists
of goods that (i) are obsolete, slow-moving, restrictive or custom items, bill
and hold goods, defective, damaged, prepared for return to vendor, not first
quality goods, work-in-process or raw materials or (ii) constitute spare parts,
packaging and shipping materials or supplies; (b) seasonality; (c) shrinkage;
(d) imbalance or change in Inventory character, composition or mix;
(e) markdowns; (f) the estimated costs relating to unpaid freight charges,
warehousing or storage charges, taxes, duties, and other similar unpaid costs
associated with the acquisition of Eligible In-Transit Inventory by Borrower;
(g) mark-ons or mark-ups inconsistent with prior practice, performance, the
Business Plan or advertising calendar and planned events; (h) the estimated
reclamation claims of unpaid sellers of Inventory sold to Borrower for the
45-day period prior to any date of determination; (i) Inventory under repair;
(j) Inventory paid for by customers but not yet shipped; (k) Inventory
consisting of art and collectibles; (l) Inventory subject to pending litigation
against Borrower relating to the “Cartier” tradename and trademark; and (m)
Inventory received by Borrower from third-party vendors which has not been
completely inspected, processed and entered into Borrower’s perpetual inventory
system.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of indebtedness, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practices), purchases or other acquisitions for
consideration of Indebtedness or Stock, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

“Investment Property” means all of Borrower’s now owned or hereafter acquired
right, title, and interest with respect to “investment property”, as such term
is defined from time to time in the Code, and any and all supporting obligations
in respect thereof.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means LaSalle Bank for the purpose of issuing L/Cs or L/C
Undertakings pursuant to Section 2.12.

-15-


--------------------------------------------------------------------------------




 

“LaSalle” means LaSalle Retail Finance, a division of LaSalle Business Credit,
LLC, as agent for LaSalle Bank Midwest National Association.

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Landing Costs” means, to the extent not included in the stated amount of a
Letter of Credit relating to the purchase of Inventory, customs, duty, freight,
and other out-of-pocket costs and expenses (including, without limitation,
taxes) which will be expected to “land” the Inventory, the purchase of which is
supported by such Letter of Credit.

“Leasehold Interests” means Borrower’s leasehold estate or interest in each of
the properties at or upon which Borrower conducts business or maintains any of
the Collateral, together with Borrower’s interest in any of the improvements and
fixtures located upon or appurtenant to each leasehold interest, including
without limitation, any rights of Borrower to payments, proceeds of value of any
kind or nature realized upon the sale or transfer of such estate or interest.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

 “Lender Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower under any of the Loan
Documents that are paid or incurred by Lender, (b) fees or charges paid or
incurred by Lender in connection with Lender’s transactions with Borrower,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic Collateral
appraisals or business valuations to the extent of the fees and charges
contained in this Agreement, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) costs and expenses incurred by
Lender in the disbursement of funds to or for the account of Borrower (by wire
transfer or otherwise), (d) charges paid or incurred by Lender resulting from
the dishonor of checks, (e) reasonable costs and expenses paid or incurred by
Lender to correct any default or enforce any provision of the Loan Documents, or
in gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of Lender related to audit examinations of the Books to the extent
of the fees and charges contained in this Agreement, (g) reasonable costs and
expenses of third party claims or any other suit paid or incurred by Lender in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or Lender’s relationship with any Borrower or
any guarantor of the Obligations, (h)  Lender’s reasonable fees and expenses
(including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, or amending the Loan Documents, (i)  Lender’s
reasonable fees and expenses (including attorneys fees and expenses) incurred in
terminating, enforcing (including attorneys fees and expenses incurred in
connection with a “workout,” a “restructuring,” or in connection with any
Insolvency Proceeding (including, without limitation,

-16-


--------------------------------------------------------------------------------




 

in connection with defense of any avoidance action or action for subordination
of any of the obligations), or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral and (j)
costs and expenses of appraisals with respect to any of the Collateral (whether
tangible or intangible).

“Lender’s Liens” means the Liens granted by Borrower to Lender for the benefit
of the Lender under this Agreement or the other Loan Documents.

“Lender-Related Person” means such Lender, together with its Lender’s
Affiliates, and the officers, directors, employees, and agents of Lender.

“Letter of Credit” has the meaning set forth in Section 2.12.

“Letter of Credit Rights” means all of Borrower’s now owned or hereafter
acquired right, title, and interest with respect to “letter of credit rights”,
as that term is defined from time to time in the Code, and any and all
supporting obligations in respect thereof.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit D.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Lender (rounded upwards, if necessary, to the next
1/16%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100%
minus the Reserve Percentage.  The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

“Liquidation” means: (a) exercise by the Lender of those rights and remedies
accorded to the Lender under the Loan Documents and applicable law as a creditor
of the Borrower following and on account of the occurrence of an Event of
Default looking towards the

-17-


--------------------------------------------------------------------------------




 

realization on the Collateral or (b) any sale of all or substantially all of
Borrower’s assets whether or not in connection with any Insolvency Proceeding. 
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan Account” has the meaning set forth in Section 2.10.

“Loan Documents” means this Agreement, the Cash Management Agreements, the
Credit Card Agreements, all Control Agreements, the Service Contracts, the
Intellectual Property Security Agreement, the Disbursement Letter, the
Certification of Officers, the Fee Letter, any Letters of Credit, the Perfection
Certificate, the Due Diligence Letter, any certificates (including without
limitation, the Borrowing Base Certificate and the Compliance Certificate) from
time to time delivered by a Borrower pursuant to this Agreement or any other
Loan Document, any note or notes executed by a Borrower in connection with this
Agreement and payable to a member of the Lender, and any other agreement entered
into, now or in the future, by Borrower and the Lender in connection with this
Agreement.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower taken as a whole, of the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) including, without limitation, any material adverse
deviation at any time from the Business Plan, (b) a material impairment of
Borrower’s ability to perform its obligations under the Loan Documents to which
it is a party or of Lender’s ability to enforce the Obligations or realize upon
the Collateral, or (c) a material impairment of the enforceability or priority
of Lender’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of a Borrower.

“Maturity Date” has the meaning set forth in Section 3.4.

“Maximum Revolver Exposure” means the lesser, on any day, of the following, in
each instance determined net of the unpaid principal balance of the Loan Account
on that day: (a) the Borrowing Base, less the Letter of Credit Usage, less the
Aggregate amount of the Availability Reserves or (b) the Maximum Revolver Amount
less the Letter of Credit Usage.

“Maximum Revolver Amount” means, at any time, $10,000,000, unless increased in
accordance with Section 2.2 hereof, provided it shall at no time exceed
$15,000,000.

“Net Excess Availability” means average daily Availability for the previous
calendar quarter, net of (x) the outstanding amount of Advances and (y) the
Letter of Credit Usage measured on the first Business Day of the immediately
following calendar quarter.

“Net Liquidation Percentage” means, at any date of determination, the percentage
of the Cost value of Eligible Inventory that is estimated to be recoverable in
an orderly liquidation of such Eligible Inventory, net of liquidation expenses,
such percentage to be as determined from time to time by Lender in its Permitted
Discretion or by a qualified appraisal company selected by Lender.

-18-


--------------------------------------------------------------------------------




 

“Net Retail Liquidation Value” means, at any date of determination, the result
(expressed in Dollars) of the Net Liquidation Percentage times the Cost value of
Eligible Inventory as of such date.

“Obligations” means


(A)           ALL ADVANCES, DEBTS, PRINCIPAL, INTEREST (INCLUDING ANY INTEREST
THAT, BUT FOR THE PROVISIONS OF THE BANKRUPTCY CODE, WOULD HAVE ACCRUED),
CONTINGENT REIMBURSEMENT OBLIGATIONS WITH RESPECT TO OUTSTANDING LETTERS OF
CREDIT, PREMIUMS, LIABILITIES (INCLUDING ALL AMOUNTS CHARGED TO BORROWER’S LOAN
ACCOUNT PURSUANT HERETO), OBLIGATIONS, FEES (INCLUDING THE FEES PROVIDED FOR IN
THE FEE LETTER), CHARGES, COSTS, LENDER EXPENSES (INCLUDING ANY FEES OR EXPENSES
THAT, BUT FOR THE PROVISIONS OF THE BANKRUPTCY CODE, WOULD HAVE ACCRUED),
FUNDING LOSSES, LEASE PAYMENTS, GUARANTIES, COVENANTS, INDEMNIFIED LIABILITIES
AND DUTIES OF ANY KIND AND DESCRIPTION OWING BY BORROWER TO LENDER PURSUANT TO
OR EVIDENCED BY THE LOAN DOCUMENTS AND IRRESPECTIVE OF WHETHER FOR THE PAYMENT
OF MONEY, WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, DUE OR TO BECOME
DUE, NOW EXISTING OR HEREAFTER ARISING, AND INCLUDING ALL INTEREST NOT PAID WHEN
DUE AND ALL LENDER EXPENSES THAT BORROWER IS REQUIRED TO PAY OR REIMBURSE BY THE
LOAN DOCUMENTS, BY LAW, OR OTHERWISE.  ANY REFERENCE IN THIS AGREEMENT OR IN THE
LOAN DOCUMENTS TO THE OBLIGATIONS SHALL INCLUDE ALL AMENDMENTS, CHANGES,
EXTENSIONS, MODIFICATIONS, RENEWALS REPLACEMENTS, SUBSTITUTIONS, AND
SUPPLEMENTS, THERETO AND THEREOF, AS APPLICABLE, BOTH PRIOR AND SUBSEQUENT TO
ANY INSOLVENCY PROCEEDING.


(B)           ALL PRESENT AND FUTURE INDEBTEDNESS AND OBLIGATIONS, OF ANY NATURE
WHATSOEVER, DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR NOT, AT ANY
TIME OWING OR TO BECOME OWING BY BORROWER TO LENDER ARISING FROM ANY CONTRACT,
AGREEMENT, DEALINGS, OCCURRENCE, NON-OCCURRENCE, EVENT AND/OR OPERATION OF LAW
WHEREBY BORROWER BECOMES INDEBTED AND/OR OBLIGATED TO LENDER.


(C)           ALL AND FUTURE INDEBTEDNESS, OBLIGATIONS AND LIABILITIES OF
BORROWER TO LENDER OR TO LENDER’S AFFILIATES IN RESPECT OF ANY BANK PRODUCT
OBLIGATIONS.

“Overadvance” has the meaning set forth in Section 2.5.

“Participant” has the meaning set forth in Section 14.1(c).

“Perfection Certificate” means the certification of officers forms submitted by
Lender to Borrower, together with Borrower’s completed responses to the
inquiries set forth therein, the form and substance of such responses to be
satisfactory to Lender.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a an asset-based lender)
business judgment, including without limitation, any such factors as Lender,
taking into account information of which Lender then has knowledge, reasonably
believes:

(I)            WILL OR REASONABLY COULD BE EXPECTED TO MATERIALLY AND ADVERSELY
AFFECT THE VALUE OF THE COLLATERAL, THE PRIORITY OR ENFORCEABILITY OF THE
LENDER’S SECURITY AND COLLATERAL INTERESTS THEREIN, OR THE AMOUNT WHICH THE
LENDER WOULD LIKELY REALIZE

-19-


--------------------------------------------------------------------------------





THEREFROM (TAKING INTO ACCOUNT DELAYS WHICH MAY REASONABLY BE ENCOUNTERED IN
LENDER REALIZING UPON THE COLLATERAL AND LIKELY LENDER EXPENSES).

(II)           INDICATES THAT ANY REPORT OR FINANCIAL INFORMATION DELIVERED TO
LENDER BY OR ON BEHALF OF BORROWER IS INCOMPLETE, INACCURATE, OR MISLEADING IN
ANY MATERIAL MANNER OR WAS NOT PREPARED IN ACCORDANCE WITH THE REQUIREMENTS OF
THIS AGREEMENT IN ANY MATERIAL RESPECT.

(III)          SUGGESTS THE LIKELIHOOD THAT BORROWER WILL BECOME THE SUBJECT OF
AN INSOLVENCY PROCEEDING.

(IV)          CONSTITUTES A SUSPENSION EVENT.


(D)           IN THE EXERCISE OF SUCH JUDGMENT, THE LENDER ALSO MAY TAKE INTO
ACCOUNT ANY OF THE FOLLOWING FACTORS:

(I)            THOSE INCLUDED IN, OR TESTED BY, THE DEFINITIONS OF “ELIGIBLE
INVENTORY”, “RETAIL”, AND “COST”.

(II)           THE CURRENT FINANCIAL AND BUSINESS CLIMATE OF THE INDUSTRY IN
WHICH BORROWER COMPETES (HAVING REGARD FOR THE BORROWER’S POSITION IN THAT
INDUSTRY).

(III)          GENERAL ECONOMIC CONDITIONS WHICH HAVE A MATERIAL EFFECT ON
BORROWER’S COST STRUCTURE.

(IV)          MATERIAL CHANGES IN OR TO THE MIX OF THE BORROWER’S INVENTORY.

(V)           SEASONALITY WITH RESPECT TO THE BORROWER’S INVENTORY AND PATTERN
OF THE BORROWER’S RETAIL SALES VERSUS THAT WHICH WAS PROJECTED.

(VI)          MATERIAL CHANGES IN BORROWER’S AVAILABILITY VERSUS THAT WHICH WAS
PROJECTED.

(VII)         SUCH OTHER FACTORS AS THE LENDER DETERMINES AS HAVING A MATERIAL
BEARING ON CREDIT RISKS ASSOCIATED WITH THE PROVIDING OF LOANS AND FINANCIAL
ACCOMMODATIONS TO BORROWER.

The burden of establishing the failure of the Lender to have acted within such
Permitted Discretion shall be the Borrower’s.

“Permitted Dispositions” means (a) sales or other dispositions by Borrower or
its Subsidiaries of Equipment that is substantially worn, damaged, or obsolete
in the ordinary course of business, (b) sales by Borrower or its Subsidiaries of
Inventory to buyers in the ordinary course of business, (c) the use or transfer
of money or Cash Equivalents by Borrower or its Subsidiaries in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents, and
(d) the licensing by Borrower or its Subsidiaries, on a non-exclusive basis, of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of

-20-


--------------------------------------------------------------------------------




 

business.  “Permitted Dispositions” shall not include any liquidation, extra
ordinary value, strategic or going out of business sale.

“Permitted Investments” means (a) investments in Cash Equivalents, or
(b) advances made in connection with purchases of goods or services in the
ordinary course of business.

“Permitted Liens” means (a) Liens held by Lender (including, without limitation,
the Lender’s Lien), (b) Liens for unpaid taxes that either (i) are not yet
delinquent, or (ii) do not constitute an Event of Default hereunder and are the
subject of Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the
interests of lessors under operating leases, (e) purchase money Liens or the
interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as such Lien
attaches only to the asset purchased or acquired and the proceeds thereof,
(f) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests, (g) Liens arising from deposits made in
connection with obtaining worker’s compensation or other unemployment insurance,
(h) Liens or deposits to secure performance of bids, tenders, or leases incurred
in the ordinary course of business and not in connection with the borrowing of
money, (i) Liens granted as security for surety or appeal bonds in connection
with obtaining such bonds in the ordinary course of business, and (j) Liens
resulting from any judgment or award that is not an Event of Default hereunder.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries, as
applicable, to protest any Lien (other than any such Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on the Books in such amount as is
required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or any of its Subsidiaries, as applicable, in good faith,
and (c) Lender is satisfied that, while any such protest is pending, there will
be no impairment of the enforceability, validity, or priority of any of the
Lender’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $1,000,000, and only to the
extent reflected in the Business Plan.  In no event shall Permitted Purchase
Money Indebtedness include Indebtedness incurred for the purpose of financing
all or any part of the acquisition cost of any Inventory.

“Permitted Rescission Offer Payments” means payments relating to the rescission
offer to certain stockholders of Borrower to repurchase back Borrower’s stock
subject to such offer, which offer shall be on terms and conditions acceptable
to Lender in its discretion and otherwise in compliance with all applicable laws
and regulations.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

-21-


--------------------------------------------------------------------------------




 

“Personal Property Collateral” means all Collateral other than Real Property.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a consistent
basis with Borrower’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations) incurred at the time of, or within
20 days after, the acquisition of any fixed assets (but not Inventory) for the
purpose of financing all or any part of the acquisition cost thereof.

“Qualified Import Letter of Credit” means a documentary Letter of Credit that is
(a) issued to facilitate the purchase by Borrower of Eligible Inventory, (b) in
form and substance acceptable to Lender, and (c)  is drawable by the beneficiary
thereof by the presentation of, among other documents, either (i) a negotiable
bill of lading that is consigned to or otherwise controlled by Lender (either
directly or by means of endorsements) and that was issued by the carrier
respecting the subject Eligible Inventory, or (ii) a negotiable cargo receipt
that is consigned to or otherwise controlled by Lender (either directly or by
means of endorsements) and that was issued by a consolidator respecting the
subject Eligible Inventory; provided, however, that, in the latter case, no bill
of lading shall have been issued by the carrier (other than a bill of lading
consigned to the consolidator or to Lender).

“Rating Agencies” has the meaning provided in Section 2.15.

“Real Property” means any fee, leasehold or other estate or interest in real
property now or hereafter owned or leased hereafter acquired by Borrower and the
improvements thereto.

“Real Property Collateral” means any parcel or parcels of Real Property
identified on Schedule R-1 and any Real Property hereafter acquired by Borrower.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

“Reserve Percentage” means, on any day, for Lender (or Lender’s parent bank),
the maximum percentage prescribed by the Board of Governors of the Federal
Reserve System (or any successor Governmental Authority) for determining the
reserve requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of Lender, but so

-22-


--------------------------------------------------------------------------------




 

long as Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.

“Reserves” means collectively, all Inventory Reserves, Availability Reserves,
and any other reserve created by Lender hereunder.

“Restricted Payment” means (i) any cash dividend or other cash distribution or
payment, direct or indirect, on or on account of any shares of any class of
Stock of Borrower now or hereafter outstanding (other than a Permitted
Rescission Offer Payment, provided that a Permitted Rescission Offer Payment
shall be a Restricted Payment on and after the occurrence and during the
continuance of a Default or Event of Default or if the making of such payment
would result in a Default or Event of Default); (ii) any dividend or other
distribution in respect of, or redemption, purchase or other acquisition, direct
or indirect, of any shares of any class of Stock of Borrower now or hereafter
outstanding or of any warrants, options or rights to purchase any such Stock
(including, without limitation, the repurchase of any such Stock, warrant,
option or right or any refund of the purchase price thereof in connection with
the exercise by the holder thereof of any right of rescission or similar
remedies with respect thereto); (iii) any direct salary, non-salary managerial
fees, fee (consulting, management or other), fringe benefit, allowance or other
expense directly or indirectly paid or payable by Borrower (as compensation or
otherwise) to any shareholder or Affiliate of Borrower (other than to an
employee, to the extent of such employee’s ordinary compensation; provided that
the terms of such compensation are approved by the applicable board of directors
or the compensation committee thereof) or any partner, shareholder or Affiliate
thereof; and (iv) payment on any Indebtedness except the extent  of Permitted
Indebtedness, and then only to extent permitted under any applicable
subordination agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender, consisting of
(a) the amount available to be drawn or which may become available to be drawn,
(b) all amounts that have been paid by the Issuing Lender to the extent not
reimbursed by Borrower, whether by the making of an Advance or otherwise, and
(c) all accrued and unpaid interest, fees, and expenses payable with respect
thereto.

 “SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a “securities account” as that term is defined in the
Code.

“Securitization” has the meaning provided in Section 2.15.

“Securitization Liabilities” has the meaning provided in Section 2.15.

“Securitization Parties” has the meaning provided in Section 2.15.

-23-


--------------------------------------------------------------------------------




 

“Service Contracts” means those Contracts between Borrower and any Service
Providers for the provision to Borrower of certain financial, reporting,
merchandising and other central services.

“Service Providers” means Alchemy Communications and any of its Affiliates,
agents or subcontractors, pursuant to which any one of them provides to Borrower
website hosting, backup communication and related services.

“Signature Authorization” mean written authorization by the chief executive
officer of the Borrower authorizing the Lender a to accept the signatures of
certain employees as authorized for purposes of requesting Advances and other
financial accommodations hereunder.

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

“Stock” means all shares, options, warrants, interests, participations,
membership interests, or other equivalents (regardless of how designated) of or
in a Person, whether voting or nonvoting, including common stock, preferred
stock, or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the SEC under the Exchange
Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Suspension Event” means any occurrence, circumstance, or state of facts which
(a) is an Event of Default; or (b) would become an Event of Default if any
requisite notice were given and/or any requisite period of time were to run and
such occurrence, circumstance, or state of facts were not absolutely cured
within any applicable grace period.

“Unused Line Fee” has the meaning set forth in the Fee Letter.

“Voidable Transfer” has the meaning set forth in Section 16.7.

“Waiver Letter” means a written waiver of certain liabilities of LaSalle Bank,
N.A. in form and substance acceptable to LaSalle Bank N.A.

“Wells Fargo Permitted DDA” means that certain DDA of Borrower with Wells Fargo
Bank, N.A., account No.                             , which shall subject to a
Blocked Account Control Agreement satisfactory to Lender, maintained by Borrower
solely for the purpose of physically depositing checks and money orders received
from customers of Borrower.

1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Borrower” is used in respect of a

-24-


--------------------------------------------------------------------------------




 

financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries (if any) on a consolidated basis unless the context
clearly requires otherwise.

1.3           Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth from time to time in the Code
unless otherwise defined herein.

1.4           Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.”  The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in the other Loan Documents to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein or in the other Loan Documents shall be satisfied by
the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

1.5           Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.


2.             LOAN AND TERMS OF PAYMENT.


2.1           REVOLVER ADVANCES.


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND DURING
THE TERM OF THIS AGREEMENT, LENDER AGREES TO MAKE LOAN ADVANCES (“ADVANCES”) TO
BORROWER IN AN AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED THE LESSER OF
THE (I) THE MAXIMUM REVOLVER AMOUNT LESS THE LETTER OF CREDIT USAGE, OR (II) THE
BORROWING BASE MINUS THE SUM OF (X) LETTER OF CREDIT USAGE AND (Y) THE AGGREGATE
AMOUNT OF THE AVAILABILITY RESERVES.  FOR PURPOSES OF THIS AGREEMENT, “BORROWING
BASE,” AS OF ANY DATE OF DETERMINATION, SHALL MEAN AN AMOUNT EQUAL TO THE RESULT
OF:

(A)                              85% OF THE AMOUNT OF ELIGIBLE CREDIT
CARD/PAYMENT ACCOUNTS;

plus

(B)                                85% OF THE THEN EXTANT NET LIQUIDATION
PERCENTAGE TIMES THE COST OF ELIGIBLE INVENTORY;

-25-


--------------------------------------------------------------------------------




 

plus

(C)                                85% OF THE THEN EXTANT NET LIQUIDATION
PERCENTAGE TIMES THE COST OF ELIGIBLE IN-TRANSIT INVENTORY.


(B)           THE LENDERS SHALL HAVE NO OBLIGATION TO MAKE ADDITIONAL ADVANCES
HEREUNDER TO THE EXTENT SUCH ADDITIONAL ADVANCES WOULD CAUSE THE REVOLVER USAGE
TO EXCEED THE MAXIMUM REVOLVER AMOUNT.


(C)           AMOUNTS BORROWED PURSUANT TO THIS SECTION MAY BE REPAID AND,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, REBORROWED AT ANY TIME
DURING THE TERM OF THIS AGREEMENT.

2.2           Increase of Maximum Revolver Amount.  Provided there exists no
Default or Event of Default, upon notice to Lender and subject to the provisions
of this Section 2.2, the Borrower may request an increase in the Maximum
Revolver Amount in the amount of Five Million Dollars ($5,000,000).  Upon a
request by Borrower of an increase in the Maximum Revolver Amount in accordance
with this Section, Lender and Borrower shall determine the effective date of
such increase (any such date, the “Increase Closing Date”) which, in no event,
shall be no earlier than three (3) Business Days after such request is made by
Borrower.  As a condition precedent to such increase in the Maximum Revolver
Amount, Borrower shall deliver to Lender a certificate dated as of the Increase
Closing Date signed by an Authorized Person certifying that, before and after
giving effect to such increase, the applicable conditions set forth in Section
3.3 will be satisfied.  In addition, the Borrower shall pay to Lender on the
Increase Closing Date in cash an increase fee in the amount of $12,500, which
increase fee shall be deemed fully earned by Lender as of such date.

2.3           Borrowing Procedures.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Lender, which
notice must be received by Lender no later than (i) with respect to any Advances
having interest charged based upon the Base Rate, 1:00 p.m. (Boston time) on the
Business Day that is the requested Funding  Date and (ii) with respect to any
Advance having interested charged based upon the LIBOR Rate, 3 Business Days
prior to the Business Day that is the requested Funding Date, in each case,
specifying the amount of such Borrowing (and, with respect to LIBOR Rate Loans,
any other information required pursuant to Section 2.13).


2.4           PAYMENTS.


(A)           PAYMENTS BY BORROWER.

(I)            BORROWER HEREBY PROMISES TO PAY THE OBLIGATIONS (INCLUDING
PRINCIPAL, INTEREST, FEES, COSTS, AND EXPENSES) IN DOLLARS IN FULL TO THE LENDER
AS AND WHEN DUE AND PAYABLE UNDER THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

(II)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY
BORROWER SHALL BE MADE TO THE CONCENTRATION ACCOUNT FOR THE ACCOUNT OF THE
LENDER AND SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS, NO LATER THAN 2:00 P.M.
(BOSTON TIME) ON THE DATE SPECIFIED HEREIN.  ANY PAYMENT RECEIVED BY LENDER
LATER THAN 2:00 P.M. (BOSTON

-26-


--------------------------------------------------------------------------------





TIME), SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE FOLLOWING BUSINESS DAY AND
ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE UNTIL SUCH FOLLOWING
BUSINESS DAY.


(B)           APPLICATION OF PAYMENTS.

(I)            ALL PAYMENTS AND ALL PROCEEDS OF ACCOUNTS OR OTHER COLLATERAL
RECEIVED BY LENDER, SHALL BE APPLIED AS FOLLOWS:

(A)                              FIRST, TO PAY LENDER EXPENSES THEN DUE TO
LENDER UNDER THE LOAN DOCUMENTS, UNTIL PAID IN FULL,

(B)                                SECOND, TO PAY ANY FEES (INCLUDING WITHOUT
LIMITATION ANY APPLICABLE PREPAYMENT PREMIUM) THEN DUE TO LENDER UNDER THE LOAN
DOCUMENTS UNTIL PAID IN FULL,

(C)                                THIRD, TO PAY INTEREST DUE IN RESPECT OF ALL
ADVANCES, UNTIL PAID IN FULL,

(D)                               FOURTH, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, TO PAY THE PRINCIPAL OF ALL ADVANCES AND OTHER
OBLIGATIONS UNTIL PAID IN FULL,

(E)                                 FIFTH, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, TO LENDER, TO BE HELD BY LENDER, FOR THE BENEFIT OF ISSUING
LENDER AND LENDER, AS CASH COLLATERAL IN AN AMOUNT UP TO 105% OF THE THEN EXTANT
LETTER OF CREDIT USAGE UNTIL PAID IN FULL,

(F)                                 SIXTH, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, TO THE LENDER TO BE HELD BY LENDER AS CASH COLLATERAL AN
AMOUNT EQUAL TO ACCRUED AND ESTIMATED LENDER EXPENSES,

(G)                                SEVENTH, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING TO PAY THE PRINCIPAL OF ALL ADVANCES AND OTHER OBLIGATIONS
UNTIL PAID IN FULL, AND

(H)                               EIGHTH, TO BORROWER (TO BE WIRED TO THE
DESIGNATED ACCOUNT) OR SUCH OTHER PERSON ENTITLED THERETO UNDER APPLICABLE LAW.

(I)            FOR PURPOSES OF THE FOREGOING, “PAID IN FULL” MEANS PAYMENT OF
ALL AMOUNTS OWING UNDER THE LOAN DOCUMENTS ACCORDING TO THE TERMS THEREOF,
INCLUDING, WITHOUT LIMITATION, PRINCIPAL, INTEREST, LOAN FEES, SERVICE FEES,
PROFESSIONAL FEES, INTEREST (AND SPECIFICALLY INCLUDING INTEREST ACCRUED AFTER
THE COMMENCEMENT OF ANY INSOLVENCY PROCEEDING), DEFAULT INTEREST, INTEREST ON
INTEREST, EXPENSE REIMBURSEMENTS, WHETHER OR NOT THE SAME WOULD BE OR IS ALLOWED
OR DISALLOWED IN WHOLE OR IN PART IN ANY INSOLVENCY PROCEEDING.

-27-


--------------------------------------------------------------------------------




 

(II)           IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE PRIORITY PROVISIONS
OF THIS SECTION 2.4 AND OTHER PROVISIONS CONTAINED IN ANY OTHER LOAN DOCUMENT,
IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH PRIORITY PROVISIONS IN SUCH
DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE,
TO BE IN CONCERT WITH EACH OTHER.

2.5           Overadvances.  If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender pursuant to Sections 2.1 and 2.12 is
greater than either the Dollar or percentage limitations set forth in Sections
2.1 or 2.12, (an “Overadvance”), Borrower immediately shall pay to Lender, in
cash, the amount of such excess, which amount shall be used by Lender to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).


2.6           INTEREST RATES AND LETTER OF CREDIT FEE:  RATES, PAYMENTS, AND
CALCULATIONS.

(a)           Interest Rates.  Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance if the relevant Obligation is an
Advance that is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate
plus the Applicable Margin for LIBOR Rate Loans and otherwise, at a per annum
rate equal to the Base Rate plus the Applicable Margin for Base Rate Loans.

(b)           Letter of Credit Fee.  Borrower shall pay Lender a Letter of
Credit fee (in addition to the charges, commissions, fees, and costs set forth
in Section 2.12(e)) at the per annum rate set forth in the following chart based
on Net Excess Availability times the Daily Balance of the undrawn amount of all
outstanding standby and documentary Letters of Credit:

-28-


--------------------------------------------------------------------------------




 

Level

 

Net Excess Availability

 

Standby/Documentary
LC Fees

 

 

 

 

 

 

 

I

 

Greater than $3,500,000

 

1.50

%

II

 

Greater than $2,000,000 and less than or equal to $3,500,000

 

1.75

%

III

 

Less than or equal to $2,000,000

 

2.00

%


 

Any increase or decrease in the Letter of Credit Fee resulting from a change in
Net Excess Availability shall become effective as of the first Business Day of
the calendar quarter for which a Borrowing Base Certificate is delivered
pursuant to Section 6.3(a)(v) (setting forth the average Net Excess Availability
for then immediately preceding calendar quarter); provided, however, that if a
Borrowing Base Certificate is not delivered within one (1) Business Days after
the time period specified in such Section, then Pricing Level III shall apply as
of such Business Day and thereafter, subject to prospective adjustment upon
actual receipt of such Borrowing Base Certificate.  The Letter of Credit Fee in
effect from the Closing Date through September 30, 2006 shall be Pricing Level
II.

(c)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default (and at the election of Lender),

(I)            ALL OBLIGATIONS THAT HAVE BEEN CHARGED TO THE LOAN ACCOUNT
PURSUANT TO THE TERMS HEREOF SHALL BEAR INTEREST ON THE DAILY BALANCE THEREOF AT
A PER ANNUM RATE EQUAL TO TWO (2) PERCENTAGE POINTS ABOVE THE PER ANNUM RATE
OTHERWISE APPLICABLE HEREUNDER, AND

(II)           THE LETTER OF CREDIT FEE PROVIDED FOR ABOVE SHALL BE INCREASED TO
TWO (2) PERCENTAGE POINTS ABOVE THE PER ANNUM RATE OTHERWISE APPLICABLE
HEREUNDER.

(d)           Payment.  Interest, Letter of Credit fees, and all other fees
payable hereunder shall be due and payable, in arrears, on the first day of each
month at any time that Obligations are outstanding.  Borrower hereby authorizes
Lender, from time to time, without prior notice to Borrower, to charge such
interest and fees, all Lender Expenses (as and when incurred), the charges,
commissions, fees, and costs provided for in Section 2.12(e) (as and when
accrued or incurred), the fees and costs provided for in Section 2.11 (as and
when accrued or incurred), and all other payments as and when due and payable
under any Loan Document to Borrower’s Loan Account, which amounts thereafter
shall constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder applicable to Base Rate Loans.  Any interest
not paid when due shall be compounded by being charged to Borrower’s Loan
Account and shall thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans
hereunder.

-29-


--------------------------------------------------------------------------------




 

(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.  In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(f)            Intent to Limit Charges to Maximum Lawful Rate.  In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable.  Borrower and the Lender, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.


2.7           CASH MANAGEMENT.


(A)           BORROWER SHALL (I) ESTABLISH AND/OR MAINTAIN DEPOSIT ACCOUNTS
(EACH, A “CASH MANAGEMENT ACCOUNT”) AND CASH MANAGEMENT SERVICES OF A TYPE AND
ON TERMS SATISFACTORY TO LENDER AT ONE OR MORE OF THE BANKS AND IN ACCORDANCE
WITH PROCEDURES SET FORTH ON SCHEDULE 2.7 (EACH A “CASH MANAGEMENT BANK”), AND
SHALL REQUEST IN WRITING AND OTHERWISE TAKE SUCH REASONABLE STEPS TO ENSURE THAT
ALL OF ITS ACCOUNT DEBTORS FORWARD PAYMENT OF THE AMOUNTS OWED BY THEM DIRECTLY
TO THE CONCENTRATION ACCOUNT, AND (II) DEPOSIT OR CAUSE TO BE DEPOSITED
PROMPTLY, AND IN ANY EVENT NO LATER THAN THE FIRST BUSINESS DAY AFTER THE DATE
OF RECEIPT THEREOF, ALL COLLECTIONS (INCLUDING THOSE SENT DIRECTLY BY ACCOUNT
DEBTORS TO A CASH MANAGEMENT BANK) INTO THE CONCENTRATION ACCOUNT.  IF,
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 2.7, BORROWER RECEIVES OR
OTHERWISE HAS DOMINION OVER OR CONTROL OF ANY COLLECTIONS, BORROWER SHALL HOLD
SUCH COLLECTIONS IN TRUST FOR LENDER AND SHALL NOT COMMINGLE SUCH COLLECTIONS
WITH ANY OF BORROWER’S OTHER FUNDS OR DEPOSIT SUCH COLLECTIONS IN ANY ACCOUNT OF
BORROWER EXCEPT AS INSTRUCTED BY LENDER.


(B)           BORROWER SHALL ESTABLISH AND MAINTAIN CASH MANAGEMENT AGREEMENTS
WITH LENDER AND EACH CASH MANAGEMENT BANK EACH, A “CASH MANAGEMENT AGREEMENT”. 
EACH SUCH CASH MANAGEMENT AGREEMENT SHALL BE A CONTROL AGREEMENT AND PROVIDE,
AMONG OTHER THINGS, THAT (I)  THE CASH MANAGEMENT BANK WILL COMPLY WITH
INSTRUCTIONS OF LENDER DIRECTING THE DISPOSITION OF FUNDS IN THE CASH MANAGEMENT
ACCOUNT WITHOUT FURTHER CONSENT BY BORROWER, (II) THE CASH MANAGEMENT BANK HAS
NO RIGHTS OF SETOFF OR RECOUPMENT OR ANY OTHER CLAIM AGAINST THE APPLICABLE CASH
MANAGEMENT ACCOUNT, OTHER THAN FOR PAYMENT OF ITS SERVICE FEES AND OTHER CHARGES
DIRECTLY RELATED TO THE ADMINISTRATION OF SUCH CASH MANAGEMENT ACCOUNT AND FOR
RETURNED CHECKS OR OTHER ITEMS OF PAYMENT WHICH HAVE BEEN RECEIVED BY THE
LENDER, AND (III) IT IMMEDIATELY WILL FORWARD BY DAILY SWEEP ALL AMOUNTS IN THE
APPLICABLE CASH MANAGEMENT ACCOUNT TO THE CONCENTRATION ACCOUNT, OR AS OTHERWISE
DIRECTED BY LENDER.

-30-


--------------------------------------------------------------------------------





 


(C)           BORROWER SHALL ESTABLISH AND MAINTAIN CREDIT CARD/PAYMENT
AGREEMENTS WITH LENDER AND EACH CREDIT CARD PROCESSOR.  EACH SUCH CREDIT
CARD/PAYMENT AGREEMENT SHALL PROVIDE, AMONG OTHER THINGS, THAT EACH SUCH CREDIT
CARD/PAYMENT PROCESSOR SHALL TRANSFER ALL PROCEEDS OF CREDIT CARD CHARGES FOR
SALES BY BORROWER RECEIVED BY IT (OR OTHER AMOUNTS PAYABLE BY SUCH CREDIT
CARD/PAYMENT PROCESSOR) DIRECTLY INTO THE CONCENTRATION ACCOUNT ON A DAILY
BASIS.  BORROWER SHALL NOT CHANGE OR ATTEMPT TO CHANGE ANY DIRECTION OR
DESIGNATION SET FORTH IN THE CREDIT CARD AGREEMENTS REGARDING PAYMENT OF CHARGES
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


(D)           SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER MAY AMEND SCHEDULE 2.7 TO ADD OR REPLACE A CASH MANAGEMENT
ACCOUNT BANK OR CASH MANAGEMENT ACCOUNT  (OTHER THAN THE CONCENTRATION ACCOUNT
AND THE DESIGNATED ACCOUNT); PROVIDED, HOWEVER, THAT (I) SUCH PROSPECTIVE CASH
MANAGEMENT BANK SHALL BE SATISFACTORY TO LENDER AND LENDER SHALL HAVE CONSENTED
IN WRITING IN ADVANCE TO THE OPENING OF SUCH CASH MANAGEMENT ACCOUNT WITH THE
PROSPECTIVE CASH MANAGEMENT BANK, AND (II) PRIOR TO THE TIME OF THE OPENING OF
SUCH CASH MANAGEMENT ACCOUNT, BORROWER AND SUCH PROSPECTIVE CASH MANAGEMENT BANK
SHALL HAVE EXECUTED AND DELIVERED TO LENDER A CONTROL AGREEMENT.  BORROWER SHALL
CLOSE ANY OF ITS CASH MANAGEMENT ACCOUNTS (AND ESTABLISH REPLACEMENT CASH
MANAGEMENT ACCOUNTS IN ACCORDANCE WITH THE FOREGOING SENTENCE) PROMPTLY AND IN
ANY EVENT WITHIN 15 DAYS OF NOTICE FROM LENDER THAT THE CREDITWORTHINESS OF ANY
CASH MANAGEMENT BANK IS NO LONGER ACCEPTABLE IN LENDER’S REASONABLE JUDGMENT, OR
AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT WITHIN 30 DAYS OF NOTICE FROM LENDER
THAT THE OPERATING PERFORMANCE, FUNDS TRANSFER, OR AVAILABILITY PROCEDURES OR
PERFORMANCE OF THE CASH MANAGEMENT BANK WITH RESPECT TO CASH MANAGEMENT ACCOUNTS
OR LENDER’S LIABILITY UNDER ANY CASH MANAGEMENT AGREEMENT WITH SUCH CASH
MANAGEMENT BANK IS NO LONGER ACCEPTABLE IN LENDER’S REASONABLE JUDGMENT.


(E)           THE CASH MANAGEMENT ACCOUNTS SHALL BE CASH COLLATERAL ACCOUNTS,
WITH ALL CASH, CHECKS AND SIMILAR ITEMS OF PAYMENT IN SUCH ACCOUNTS SECURING
PAYMENT OF THE OBLIGATIONS, AND IN WHICH BORROWER IS HEREBY DEEMED TO HAVE
GRANTED A LIEN ON EACH CASH MANAGEMENT ACCOUNT.


2.8           SWEEP; CREDITING PAYMENTS; FLOAT CHARGE.


(A)           WHETHER OR NOT ANY OBLIGATIONS ARE THEN OUTSTANDING, BORROWER
SHALL CAUSE NOT LESS THAN ONCE EVERY WEEK WIRE TRANSFER OF  THE COLLECTED
BALANCE OF EACH CASH MANAGEMENT ACCOUNT IN EXCESS OF ANY MINIMUM BALANCE, SUCH
MINIMUM BALANCE NOT TO EXCEED TWO THOUSAND DOLLARS ($2,000), TO BE MADE TO THE
CONCENTRATION ACCOUNT.  TELEPHONE OR ELECTRONIC MAIL ADVICE SHALL BE PROVIDED TO
LENDER ON EACH BUSINESS DAY ON WHICH ANY SUCH TRANSFER IS MADE AND, IF REQUESTED
BY LENDER, CONFIRMED BY WRITTEN NOTICE, INCLUDING DETAIL OF ALL REMITTANCES AND
A COPY OF EACH DEPOSIT SLIP.


(B)           WHETHER OR NOT ANY OBLIGATIONS ARE THEN OUTSTANDING, BORROWER
SHALL NOT HAVE THE RIGHT OR ABILITY TO DRAW UPON, WITHDRAW FROM OR OTHERWISE
ACCESS ANY FUNDS IN THE CONCENTRATION ACCOUNT.  ANY CASH IN THE CONCENTRATION
ACCOUNT IN EXCESS OF THE LOAN ACCOUNT BALANCE SHALL BE TRANSFERRED BY LENDER TO
THE DESIGNATED ACCOUNT AND, PROVIDED NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, SUCH SURPLUS MAY BE APPLIED IN BORROWER’S

-31-


--------------------------------------------------------------------------------





 

discretion to payment of any subsequently accrued Obligations or other purposes
not inconsistent with the terms of this Agreement.


(C)           THE RECEIPT OF ANY PAYMENT ITEM BY LENDER (WHETHER FROM TRANSFERS
TO LENDER BY THE CASH MANAGEMENT BANKS PURSUANT TO THE CASH MANAGEMENT
AGREEMENTS, THE CREDIT CARD/PAYMENT PROCESSORS PURSUANT TO THE CREDIT
CARD/PAYMENT AGREEMENTS  OR OTHERWISE) SHALL NOT BE CONSIDERED A PAYMENT ON
ACCOUNT OF ANY OBLIGATIONS UNLESS SUCH PAYMENT ITEM IS A WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FEDERAL FUNDS MADE TO THE CONCENTRATION ACCOUNT OR UNLESS
AND UNTIL SUCH PAYMENT ITEM IS HONORED WHEN PRESENTED FOR PAYMENT.  SHOULD ANY
PAYMENT ITEM NOT BE HONORED WHEN PRESENTED FOR PAYMENT, THEN BORROWER SHALL BE
DEEMED NOT TO HAVE MADE SUCH PAYMENT AND INTEREST SHALL BE CALCULATED
ACCORDINGLY.  ANYTHING TO THE CONTRARY CONTAINED HEREIN NOTWITHSTANDING, ANY
PAYMENT ITEM SHALL BE DEEMED RECEIVED BY LENDER ONLY IF IT IS RECEIVED INTO THE
CONCENTRATION ACCOUNT ON A BUSINESS DAY ON OR BEFORE 2:00 P.M. (BOSTON TIME). 
IF ANY PAYMENT ITEM IS RECEIVED INTO THE CONCENTRATION ACCOUNT ON A NON-BUSINESS
DAY OR AFTER 2:00 P.M. (BOSTON TIME) ON A BUSINESS DAY, IT SHALL BE DEEMED TO
HAVE BEEN RECEIVED BY LENDER AS OF THE OPENING OF BUSINESS ON THE IMMEDIATELY
FOLLOWING BUSINESS DAY.  FROM AND AFTER THE CLOSING DATE, LENDER SHALL BE
ENTITLED TO CHARGE BORROWER FOR TWO (2) BUSINESS DAYS OF ‘CLEARANCE’ OR ‘FLOAT’
AT THE RATE APPLICABLE TO BASE RATE LOANS UNDER SECTION 2.6 ON ALL COLLECTIONS
THAT ARE RECEIVED BY BORROWER (REGARDLESS OF WHETHER FORWARDED BY THE CASH
MANAGEMENT BANKS TO LENDER).  THIS ACROSS-THE-BOARD TWO (2) BUSINESS DAYS
CLEARANCE OR FLOAT CHARGE ON ALL COLLECTIONS IS ACKNOWLEDGED BY THE PARTIES TO
CONSTITUTE AN INTEGRAL ASPECT OF THE PRICING OF THE FINANCING OF BORROWER; THE
EFFECT OF SUCH CLEARANCE OR FLOAT CHARGE BEING THE EQUIVALENT OF CHARGING TWO
(2) BUSINESS DAYS OF INTEREST ON SUCH COLLECTIONS.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT THE ECONOMIC BENEFIT OF THE FOREGOING PROVISIONS OF THIS SECTION 2.8
SHALL BE FOR THE EXCLUSIVE BENEFIT OF LENDER.

2.9           Designated Account.  Lender is authorized to make the Advances,
and Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.6(d).  Borrower agrees to establish and maintain the Designated
Account for the purpose of receiving the proceeds of the Advances requested by
Borrower and made by Lender hereunder and which shall be subject to a Control
Agreement.

2.10         Maintenance of Loan Account; Statements of Obligations.  Lender
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with all Advances made by Lender to
Borrower or for Borrower’s account, the Letters of Credit issued by Issuing
Lender for Borrower’s account, and with all other payment Obligations hereunder
or under the other Loan Documents, including, accrued interest, fees and
expenses, and Lender Expenses.  In accordance with Section 2.8, the Loan Account
will be credited with all payments received by Lender from Borrower or for
Borrower’s account, including all amounts received in the Concentration Account
from any Cash Management Bank.  Lender shall render statements regarding the
Loan Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Expenses owing, and
such statements shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrower and the Lender unless, within 30
days after receipt thereof by Borrower, Borrower shall deliver to Lender written
objection thereto describing the error or errors contained in any such
statements.

-32-


--------------------------------------------------------------------------------




 

2.11         Fees.  In addition to any other fees payable under this Agreement,
Borrower shall pay to Lender the following fees and charges, which fees and
charges shall be non-refundable when paid:

(a)           Fee Letter Fees.  As and when due and payable under the terms of
the Fee Letter, Borrower shall pay to Lender the fees set forth in the Fee
Letter, including, without limitation, the Commitment Fee, the Unused Line Fee
and the Applicable Prepayment Premium, and

(b)           Audit, Appraisal, and Valuation Charges.  For the separate account
of Lender, audit, appraisal, and valuation fees and charges including, without
limitation, charges paid or incurred by Lender if it elects to employ the
services of one or more third Persons to perform financial audits of Borrower,
to appraise the Collateral, or any portion thereof, or to assess Borrower’s
business valuation.


2.12         LETTERS OF CREDIT.


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE ISSUING
LENDER AGREES TO ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF BORROWER (EACH, A
“LETTER OF CREDIT”).  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE
AMENDMENT, RENEWAL, OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), BORROWER
SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING LENDER) TO THE
ISSUING LENDER AND LENDER AT LEAST THREE (3) BUSINESS DAYS IN ADVANCE OF THE
REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL, OR EXTENSION A NOTICE REQUESTING
THE ISSUANCE OF A LETTER OF CREDIT OR IDENTIFYING THE LETTER OF CREDIT TO BE
AMENDED, RENEWED, OR EXTENDED, THE DATE OF ISSUANCE, AMENDMENT, RENEWAL, OR
EXTENSION, THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE, THE AMOUNT OF
SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF, AND SUCH
OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW, OR EXTEND SUCH
LETTER OF CREDIT.  THE ISSUING LENDER SHALL HAVE NO OBLIGATION TO ISSUE A LETTER
OF CREDIT IF ANY OF THE FOLLOWING WOULD RESULT AFTER GIVING EFFECT TO THE
REQUESTED LETTER OF CREDIT:

(I)            THE LETTER OF CREDIT USAGE WOULD EXCEED $2,000,000, OR

(II)           THE LETTER OF CREDIT USAGE WOULD EXCEED THE BORROWING BASE LESS
THE AVAILABILITY RESERVES LESS THE THEN EXTANT AMOUNT OF OUTSTANDING ADVANCES,
OR

(III)          THE LETTER OF CREDIT USAGE WOULD EXCEED THE MAXIMUM REVOLVER
AMOUNT LESS THE THEN EXTANT AMOUNT OF OUTSTANDING ADVANCES, AND

(IV)          THE EXPIRATION OF ANY

(A)                              STANDBY LETTER OF CREDIT WOULD BE LATER THAN
THE EARLIER OF (X) THIRTY (30) DAYS PRIOR TO THE MATURITY DATE, OR (Y) ONE (1)
YEAR FROM DATE OF ITS ORIGINAL ISSUE; AND

(B)                                QUALIFIED IMPORT LETTER OF CREDIT, WOULD BE
LATER THAN THE EARLIER OF (X) THIRTY (30) DAYS PRIOR TO THE MATURITY DATE, OR
(Y) SIXTY (60) DAYS AFTER ITS ORIGINAL ISSUE.

-33-


--------------------------------------------------------------------------------




 

Each Letter of Credit shall be in form and substance acceptable to the Issuing
Lender (in the exercise of its Permitted Discretion), including the requirement
that the amounts payable thereunder must be payable in Dollars.  If Issuing
Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Lender an amount equal to such L/C Disbursement not later than 2:00 p.m., Boston
time, on the date that such L/C Disbursement is made, if Borrower shall have
received written or telephonic notice of such L/C Disbursement prior to 1:00
p.m. (Boston time) on such date, or, if such notice has not been received by
Borrower prior to such time on such date, then not later than 2:00 p.m. (Boston
time) on (i) the Business Day that Borrower receives such notice, if such notice
is received prior to 1:00 p.m. (Boston time) on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6.  To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrower’s obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance.  Promptly following receipt by
Lender of any payment from Borrower pursuant to this paragraph, Lender shall
distribute such payment to the Issuing Lender.


(B)           EACH BORROWER HEREBY AGREES TO INDEMNIFY, SAVE, DEFEND, AND HOLD
LENDER AND ISSUING LENDER HARMLESS FROM ANY LOSS, COST, EXPENSE, OR LIABILITY,
AND REASONABLE ATTORNEYS FEES INCURRED BY LENDER AND ISSUING LENDER ARISING OUT
OF OR IN CONNECTION WITH ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT BE OBLIGATED HEREUNDER TO INDEMNIFY FOR ANY LOSS, COST, EXPENSE, OR
LIABILITY THAT IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER
OR THE ISSUING LENDER.  BORROWER AGREES TO BE BOUND BY ISSUING LENDER’S
INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY ISSUING LENDER TO OR FOR
BORROWER’S ACCOUNT, EVEN THOUGH THIS INTERPRETATION MAY BE DIFFERENT FROM
BORROWER’S OWN, AND BORROWER UNDERSTANDS AND AGREES THAT ISSUING LENDER SHALL
NOT BE LIABLE FOR ANY ERROR, NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR
COMMISSION, IN FOLLOWING BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE
LETTER OF CREDIT OR ANY MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.


(C)           IF BY REASON OF (I) ANY CHANGE IN ANY APPLICABLE LAW, TREATY,
RULE, OR REGULATION OR ANY CHANGE IN THE INTERPRETATION OR APPLICATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY, OR (II) COMPLIANCE BY THE ISSUING ISSUER OR
LENDER WITH ANY DIRECTION, REQUEST, OR REQUIREMENT (IRRESPECTIVE OF WHETHER
HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY OR MONETARY AUTHORITY
INCLUDING, REGULATION D OF THE FEDERAL RESERVE BOARD AS FROM TIME TO TIME IN
EFFECT (AND ANY SUCCESSOR THERETO):

(I)            ANY RESERVE, DEPOSIT, OR SIMILAR REQUIREMENT IS OR SHALL BE
IMPOSED OR MODIFIED IN RESPECT OF ANY LETTER OF CREDIT ISSUED HEREUNDER, OR

(II)           THERE SHALL BE IMPOSED ON THE ISSUING LENDER OR THE LENDER ANY
OTHER CONDITION REGARDING ANY LETTER OF CREDIT ISSUED PURSUANT HERETO;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender of issuing, making or maintaining any Letter of Credit or
to reduce the amount receivable in respect thereof by the Issuing Lender, then,
and in any such case, Issuing Lender may, at any time within a reasonable period
after the additional cost is incurred or the amount received is

-34-


--------------------------------------------------------------------------------


 

reduced, notify Borrower, and Borrower shall pay on demand such amounts as
Issuing Lender may specify to be necessary to compensate Issuing Lender for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder.  The determination by Issuing Lender of
any amount due pursuant to this Section, as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.


2.13         LIBOR OPTION.

(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances be
charged at a rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto, (ii) the occurrence of an Event of Default in
consequence of which Lender elects to accelerate the maturity of all or any
portion of the Obligations, or (iii) termination of this Agreement pursuant to
the terms hereof.  On the last day of each applicable Interest Period, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder.  At any time that Default has occurred and is continuing, Borrower no
longer shall have the option to request that Advances bear interest at the LIBOR
Rate and Lender shall have the right, at its option, to convert the interest
rate on all outstanding LIBOR Rate Loans to the rate then applicable to Base
Rate Loans hereunder and Borrower shall be responsible for all Funding Losses
arising in connection thereof.  Any LIBOR Rate Loan which matures while a
Default or Event of Default has occurred and is continuing shall be converted,
at the option of Lender, to a Base Rate Loan notwithstanding Borrower’s exercise
of LIBOR Rate Option in connection thereto that such Loan be continued as a
LIBOR Rate Loan.


(B)           LIBOR ELECTION.

(I)            BORROWER MAY, AT ANY TIME AND FROM TIME TO TIME AND IN ADDITION
TO ANY BORROWING MADE INITIALLY AS AN ADVANCE HAVING INTEREST CHARGED BASED UPON
THE LIBOR RATE, SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING, ELECT TO
EXERCISE THE LIBOR OPTION BY NOTIFYING LENDER PRIOR TO 2:00 P.M. (BOSTON TIME)
AT LEAST 3 BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF THE PROPOSED INTEREST
PERIOD (THE “LIBOR DEADLINE”).  NOTICE OF BORROWER’S ELECTION OF THE LIBOR
OPTION FOR A PERMITTED PORTION OF THE ADVANCES AND AN INTEREST PERIOD PURSUANT
TO THIS SECTION SHALL BE MADE BY DELIVERY TO LENDER OF A LIBOR NOTICE RECEIVED
BY LENDER BEFORE THE LIBOR DEADLINE, OR BY TELEPHONIC NOTICE RECEIVED BY LENDER
BEFORE THE LIBOR DEADLINE (TO BE CONFIRMED BY DELIVERY TO LENDER OF A LIBOR
NOTICE RECEIVED BY LENDER PRIOR TO 5:00 P.M. (BOSTON TIME) ON THE SAME DAY).

(II)           EACH LIBOR NOTICE SHALL BE IRREVOCABLE AND BINDING ON BORROWER. 
IN CONNECTION WITH EACH LIBOR RATE LOAN, BORROWER SHALL INDEMNIFY, DEFEND, AND
HOLD LENDER HARMLESS AGAINST ANY LOSS, COST, OR EXPENSE INCURRED BY LENDER AS A
RESULT OF (A) THE PAYMENT OF ANY PRINCIPAL OF ANY LIBOR RATE LOAN OTHER THAN ON
THE LAST DAY OF AN

-35-


--------------------------------------------------------------------------------





INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT), (B) THE CONVERSION OF ANY LIBOR RATE LOAN OTHER THAN ON THE LAST DAY
OF THE INTEREST PERIOD APPLICABLE THERETO, OR (C) THE FAILURE TO BORROW,
CONVERT, CONTINUE OR PREPAY ANY LIBOR RATE LOAN ON THE DATE SPECIFIED IN ANY
LIBOR NOTICE DELIVERED PURSUANT HERETO (SUCH LOSSES, COSTS, AND EXPENSES,
COLLECTIVELY, “FUNDING LOSSES”).  FUNDING LOSSES SHALL, WITH RESPECT TO LENDER,
BE DEEMED TO EQUAL THE AMOUNT DETERMINED BY LENDER TO BE THE EXCESS, IF ANY, OF
(I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF
SUCH LIBOR RATE LOAN HAD SUCH EVENT NOT OCCURRED, AT THE LIBOR RATE THAT WOULD
HAVE BEEN APPLICABLE THERETO, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A
FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE
INTEREST PERIOD THEREFOR), MINUS (II) THE AMOUNT OF INTEREST THAT WOULD ACCRUE
ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH LENDER WOULD
BE OFFERED WERE IT TO BE OFFERED, AT THE COMMENCEMENT OF SUCH PERIOD, DOLLAR
DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD IN THE LONDON INTERBANK MARKET.  A
CERTIFICATE OF LENDER DELIVERED TO BORROWER SETTING FORTH ANY AMOUNT OR AMOUNTS
THAT LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

(III)          BORROWER SHALL HAVE NOT MORE THAN FOUR (4)  LIBOR RATE LOANS IN
EFFECT AT ANY GIVEN TIME.  BORROWER ONLY MAY EXERCISE THE LIBOR OPTION FOR LIBOR
RATE LOANS OF AT LEAST $1,000,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS
THEREOF.


(C)           PREPAYMENTS.  BORROWER MAY PREPAY LIBOR RATE LOANS AT ANY TIME;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT LIBOR RATE LOANS ARE PREPAID ON ANY
DATE THAT IS NOT THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO,
INCLUDING AS A RESULT OF ANY AUTOMATIC PREPAYMENT THROUGH THE REQUIRED
APPLICATION BY LENDER OF PROCEEDS OF COLLECTIONS IN ACCORDANCE WITH SECTION
2.4(B) OR FOR ANY OTHER REASON, INCLUDING EARLY TERMINATION OF THE TERM OF THIS
AGREEMENT OR ACCELERATION OF ALL OR ANY PORTION OF THE OBLIGATIONS PURSUANT TO
THE TERMS HEREOF, BORROWER SHALL INDEMNIFY, DEFEND, AND HOLD LENDER HARMLESS
AGAINST ANY AND ALL FUNDING LOSSES IN ACCORDANCE WITH CLAUSE (B) ABOVE.


(D)           SPECIAL PROVISIONS APPLICABLE TO LIBOR RATE.

(I)            THE LIBOR RATE MAY BE ADJUSTED BY LENDER ON A PROSPECTIVE BASIS
TO TAKE INTO ACCOUNT ANY ADDITIONAL OR INCREASED COSTS TO LENDER OF MAINTAINING
OR OBTAINING ANY EURODOLLAR DEPOSITS OR INCREASED COSTS DUE TO CHANGES IN
APPLICABLE LAW OCCURRING SUBSEQUENT TO THE COMMENCEMENT OF THE THEN APPLICABLE
INTEREST PERIOD, INCLUDING CHANGES IN TAX LAWS (EXCEPT CHANGES OF GENERAL
APPLICABILITY IN CORPORATE INCOME TAX LAWS) AND CHANGES IN THE RESERVE
REQUIREMENTS IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM (OR
ANY SUCCESSOR), EXCLUDING THE RESERVE PERCENTAGE, WHICH ADDITIONAL OR INCREASED
COSTS WOULD INCREASE THE COST OF FUNDING LOANS BEARING INTEREST AT THE LIBOR
RATE.  IN ANY SUCH EVENT, LENDER SHALL GIVE BORROWER NOTICE OF SUCH A
DETERMINATION AND ADJUSTMENT AND, UPON ITS RECEIPT OF THE NOTICE FROM LENDER,
SETTING FORTH THE BASIS FOR ADJUSTING SUCH LIBOR RATE AND THE METHOD FOR
DETERMINING THE AMOUNT OF SUCH ADJUSTMENT, BORROWER SHALL  REPAY THE LIBOR RATE
LOANS WITH RESPECT TO WHICH SUCH ADJUSTMENT IS MADE (TOGETHER WITH ANY AMOUNTS
DUE UNDER CLAUSE (B)(II) ABOVE).

-36-


--------------------------------------------------------------------------------




 

(II)           IN THE EVENT THAT ANY CHANGE IN MARKET CONDITIONS OR ANY LAW,
REGULATION, TREATY, OR DIRECTIVE, OR ANY CHANGE THEREIN OR IN THE INTERPRETATION
OF APPLICATION THEREOF, SHALL AT ANY TIME AFTER THE DATE HEREOF, IN THE
REASONABLE OPINION OF LENDER, MAKE IT UNLAWFUL OR IMPRACTICAL FOR LENDER TO FUND
OR MAINTAIN LIBOR RATE LOANS OR TO CONTINUE SUCH FUNDING OR MAINTAINING, OR TO
DETERMINE OR CHARGE INTEREST RATES AT THE LIBOR RATE, LENDER SHALL GIVE NOTICE
OF SUCH CHANGED CIRCUMSTANCES TO BORROWER AND (Y) IN THE CASE OF ANY LIBOR RATE
LOANS OF LENDER THAT ARE OUTSTANDING, THE DATE SPECIFIED IN SUCH LENDER’S NOTICE
SHALL BE DEEMED TO BE THE LAST DAY OF THE INTEREST PERIOD OF SUCH LIBOR RATE
LOANS, AND INTEREST UPON THE LIBOR RATE LOANS OF LENDER THEREAFTER SHALL ACCRUE
INTEREST AT THE RATE THEN APPLICABLE TO BASE RATE LOANS, AND (Z) BORROWER SHALL
NOT BE ENTITLED TO ELECT THE LIBOR OPTION UNTIL LENDER DETERMINES THAT IT WOULD
NO LONGER BE UNLAWFUL OR IMPRACTICAL TO DO SO.


(E)           NO REQUIREMENT OF MATCHED FUNDING.  ANYTHING TO THE CONTRARY
CONTAINED HEREIN NOTWITHSTANDING, LENDER IS NOT REQUIRED ACTUALLY TO ACQUIRE
EURODOLLAR DEPOSITS TO FUND OR OTHERWISE MATCH FUND ANY OBLIGATION AS TO WHICH
INTEREST ACCRUES AT THE LIBOR RATE.  THE PROVISIONS OF THIS SECTION SHALL APPLY
AS IF LENDER HAD MATCH FUNDED ANY OBLIGATION AS TO WHICH INTEREST IS ACCRUING AT
THE LIBOR RATE BY ACQUIRING EURODOLLAR DEPOSITS FOR EACH INTEREST PERIOD IN THE
AMOUNT OF THE LIBOR RATE LOANS.

2.14         Capital Requirements.  If, after the date hereof, Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by Lender
or its parent bank holding company with any guideline, request or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), will have the effect of reducing the return on Lender’s or such holding
company’s capital as a consequence of Lender’s commitment hereunder to a level
below that which Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
Lender to be material, then Lender may notify Borrower.  Following receipt of
such notice, Borrower agrees to pay Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 60 days after presentation by Lender of a statement in the amount and
setting forth in reasonable detail Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
Lender may use any reasonable averaging and attribution methods.

2.15         Securitization.  Borrower hereby acknowledges that Lender and its
Affiliates may sell or securitize the Loans (a “Securitization”) through the
pledge of the Loans as collateral security for loans to Lender or its Affiliates
or through the sale of the Loans or the issuance of direct or indirect interests
in the Loans, which loans to Lenders or its Affiliates or direct or indirect
interests will be rated by Moody’s, Standard & Poor’s or one or more other
rating agencies (the “Rating Agencies”).  Borrower shall cooperate with Lender
and its Affiliates to effect the Securitization including, without limitation,
by (a) amending this Agreement and the other Loan Documents, and executing such
additional documents, as reasonably requested by

-37-


--------------------------------------------------------------------------------




 

such Lenders in connection with the Securitization, provided that (i) any such
amendment or additional documentation does not impose material additional costs
on the Borrower, and (ii) any such amendment or additional documentation does
not materially adversely affect the rights, or materially increase the
obligations, of Borrower under the Loan Documents or change or affect in a
manner adverse to Borrower the financial terms of the Loans, (b) providing such
information as may be reasonably requested by Lender in connection with the
rating of the Loans or the Securitization, and (c) providing in connection with
any rating of the Loans a certificate (i) agreeing to indemnify Lender and any
of its Affiliates, any of the Rating Agencies, or any party providing credit
support or otherwise participating in the Securitization (collectively, the
“Securitization Parties”) for any losses, claims, damages or liabilities (the
“Securitization Liabilities”) to which Lender, its Affiliates or such
Securitization Parties may become subject insofar as the Securitization
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Loan Document or in any
writing delivered by or on behalf of the Borrower or any Affiliates to Lender in
connection with any Loan Document or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary in order to make the statements therein, in light of the
circumstances under which they were made not misleading, and such indemnity
shall survive any transfer by Lender or its successors or assigns of the Loans,
and (ii) agreeing to reimburse Lenders and any of its Affiliates for any legal
or other expenses reasonably incurred by such Persons in connection with
defending the Securitization Liabilities.


3.             CONDITIONS; TERM OF AGREEMENT.

3.1           Conditions Precedent to the Initial Extension of Credit.  The
obligation of Lender to make the initial Advance (or otherwise to extend any
credit provided for hereunder), is subject to the fulfillment, to the
satisfaction of Lender, of each of the conditions precedent set forth below:


(A)           ALL FINANCING STATEMENTS REQUIRED BY LENDER, SHALL HAVE BEEN
FILED;


(B)           LENDER SHALL HAVE RECEIVED EACH OF THE FOLLOWING DOCUMENTS, IN
FORM AND SUBSTANCE SATISFACTORY TO LENDER, DULY EXECUTED, AND EACH SUCH DOCUMENT
SHALL BE IN FULL FORCE AND EFFECT:

(I)            THE INTELLECTUAL PROPERTY SECURITY AGREEMENT;

(II)           ALL CONTROL AGREEMENTS AND/OR CASH MANAGEMENT AGREEMENTS;

(III)          THE CREDIT CARD/PAYMENT AGREEMENT WITH TRANSFIRST, INC.;

(IV)          THE FEE LETTER;

(V)           THE DISBURSEMENT LETTER,

(VI)          THE PERFECTION CERTIFICATE OF EACH BORROWER;

(VII)         THE CERTIFICATE OF OFFICERS OF EACH BORROWER;

-38-


--------------------------------------------------------------------------------




 

(VIII)        SIGNATURE AUTHORIZATION;

(IX)           WAIVER LETTER; AND

(X)            ASSIGNMENT OF SERVICES CONTRACTS AND CONSENT OF ASSIGNOR.


(C)           LENDER SHALL HAVE RECEIVED EVIDENCE OF DELIVERY OF ALL REQUIRED
TRANSFER FORMS AND/OR NOTICES TO AMERICAN EXPRESS, CHASE PAYMENTECH, DISCOVER
NETWORK AND PAYPAL RELATING TO PAYMENT OF PROCEEDS OF INVENTORY SALES DIRECTLY
TO THE CONCENTRATION ACCOUNT;


(D)           LENDER SHALL HAVE RECEIVED EVIDENCE THAT ANY AND ALL OF BORROWER’S
DEPOSIT ACCOUNTS WITH BANK OF THE WEST HAVE BEEN CLOSED AND TERMINATED;


(E)           LENDER SHALL HAVE RECEIVED COLLATERAL ACCESS AGREEMENTS WITH
RESPECT TO ANY OF THE LEASED BORROWER’S DISTRIBUTION CENTER LOCATIONS;


(F)            LENDER SHALL HAVE RECEIVED BAILEE ACKNOWLEDGMENTS WITH RESPECT TO
ANY OF THE BORROWER’S THIRD PARTY WAREHOUSE LOCATIONS;


(G)           LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM THE SECRETARY OF
BORROWER ATTESTING TO THE RESOLUTIONS OF BORROWER’S BOARD OF DIRECTORS
AUTHORIZING ITS EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY AND AUTHORIZING SPECIFIC
OFFICERS OF SUCH BORROWER TO EXECUTE THE SAME;


(H)           LENDER SHALL HAVE RECEIVED COPIES OF BORROWER’S GOVERNING
DOCUMENTS, AS AMENDED, MODIFIED, OR SUPPLEMENTED TO THE CLOSING DATE, CERTIFIED
BY THE SECRETARY OF BORROWER;


(I)            LENDER SHALL HAVE RECEIVED A CERTIFICATE OF STATUS WITH RESPECT
TO BORROWER, DATED WITHIN 10 DAYS OF THE CLOSING DATE, SUCH CERTIFICATE TO BE
ISSUED BY THE APPROPRIATE OFFICER OF THE JURISDICTION OF ORGANIZATION OF
BORROWER, WHICH CERTIFICATE SHALL INDICATE THAT BORROWER IS IN GOOD STANDING IN
SUCH JURISDICTION;


(J)            LENDER SHALL HAVE RECEIVED CERTIFICATES OF STATUS WITH RESPECT TO
BORROWER, EACH DATED WITHIN 30 DAYS OF THE CLOSING DATE, SUCH CERTIFICATES TO BE
ISSUED BY THE APPROPRIATE OFFICER OF THE JURISDICTIONS (OTHER THAN THE
JURISDICTION OF ORGANIZATION OF BORROWER) IN WHICH ITS FAILURE TO BE DULY
QUALIFIED OR LICENSED WOULD CONSTITUTE A MATERIAL ADVERSE CHANGE, WHICH
CERTIFICATES SHALL INDICATE THAT BORROWER IS IN GOOD STANDING IN SUCH
JURISDICTIONS;


(K)           LENDER SHALL HAVE RECEIVED CERTIFICATES OF INSURANCE, AS ARE
REQUIRED BY SECTION 6.8, THE FORM AND SUBSTANCE OF WHICH SHALL BE SATISFACTORY
TO LENDER;


(L)            LENDER SHALL HAVE RECEIVED OPINIONS OF BORROWER’S COUNSEL IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER;


(M)          LENDER SHALL HAVE RECEIVED SATISFACTORY EVIDENCE (INCLUDING A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF PARENT) THAT ALL TAX RETURNS
REQUIRED TO BE FILED BY BORROWER HAVE BEEN TIMELY FILED AND ALL TAXES UPON
BORROWER OR ITS PROPERTIES, ASSETS, INCOME, AND FRANCHISES

-39-


--------------------------------------------------------------------------------





 

(including Real Property taxes and payroll taxes) have been paid prior to
delinquency, except such taxes that are the subject of Permitted Protests;


(N)           LENDER SHALL HAVE COMPLETED ITS BUSINESS, LEGAL, AND COLLATERAL
DUE DILIGENCE, INCLUDING (I) A COLLATERAL AUDIT AND REVIEW OF BORROWER’S BOOKS
AND RECORDS AND VERIFICATION OF BORROWER’S REPRESENTATIONS AND WARRANTIES TO THE
LENDER, THE RESULTS OF WHICH SHALL BE SATISFACTORY TO LENDER, AND (II) AN
INSPECTION OF EACH OF THE LOCATIONS WHERE INVENTORY IS LOCATED, THE RESULTS OF
WHICH SHALL BE SATISFACTORY TO LENDER;


(O)           LENDER SHALL HAVE RECEIVED COMPLETED REFERENCE CHECKS WITH RESPECT
TO BORROWER’S MANAGEMENT AND THE HOLDERS OF ANY STOCK OF THE BORROWER, THE
RESULTS OF WHICH ARE SATISFACTORY TO LENDER IN ITS SOLE DISCRETION;


(P)           LENDER SHALL HAVE RECEIVED AN APPRAISAL OF THE NET RETAIL
LIQUIDATION VALUE AND NET LIQUIDATION PERCENTAGE APPLICABLE TO BORROWER’S
INVENTORY, THE RESULTS OF WHICH SHALL BE SATISFACTORY TO LENDER;


(Q)           LENDER SHALL HAVE RECEIVED THE CLOSING DATE BUSINESS PLAN;


(R)            BORROWER SHALL HAVE PAID ALL LENDER EXPENSES INCURRED IN
CONNECTION WITH THE TRANSACTIONS EVIDENCED BY THIS AGREEMENT;


(S)           LENDER SHALL HAVE RECEIVED COPIES OF EACH OF THE SERVICE
CONTRACTS, TOGETHER WITH A CERTIFICATE OF THE SECRETARY OF THE APPLICABLE
BORROWER CERTIFYING EACH SUCH DOCUMENT AS BEING A TRUE, CORRECT, AND COMPLETE
COPY THEREOF;


(T)            BORROWER SHALL HAVE RECEIVED ALL LICENSES, APPROVALS OR EVIDENCE
OF OTHER ACTIONS REQUIRED BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
EXECUTION AND DELIVERY BY BORROWER OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;


(U)           ALL OTHER DOCUMENTS AND LEGAL MATTERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN DELIVERED, EXECUTED,
OR RECORDED AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER; AND


(V)           LENDER SHALL HAVE RECEIVED, REVIEWED AND APPROVED BORROWER’S PLAN
TO RESOLVE PENDING LITIGATION REGARDING THE AUTHENTICITY OF INVENTORY BEARING
THE “CARTIER” TRADE NAME AND TRADEMARK.

3.2           Conditions Subsequent to the Initial Extension of Credit.  The
obligation of Lender (or any member thereof) to continue to make Advances (or
otherwise extend credit hereunder) is subject to the fulfillment, on or before
the date applicable thereto, of each of the conditions subsequent set forth
below (the failure by Borrower to so perform or cause to be performed
constituting an Event of Default):


(A)           ON OR BEFORE 60 DAYS AFTER THE CLOSING DATE, (I) ANY AND ALL
PROCEEDS OF SALES (OTHER THAN PAYMENTS MADE WITH WRITTEN CHECKS OR MONEY ORDERS
WHICH ARE DELIVERED DIRECTLY TO BORROWER) SHALL BE DIRECTLY DEPOSITED BY THE
APPLICABLE CREDIT CARD/PAYMENT

-40-


--------------------------------------------------------------------------------





 

Processor into the Concentration Account, (ii) any and all cash management
operations with Wells Fargo (other than with respect to the Wells Fargo
Permitted DDA), shall have been closed and terminated (and moved to LaSalle
Bank, N.A.); and (iii) the Control Agreement relating to the Wells Fargo
Permitted DDA shall have been amended to provide for automatic sweeps of any
balances thereof in excess of $2,000 to be deposited into the Concentration
Account no less than once weekly;


(B)           ON OR BEFORE 30 DAYS AFTER THE CLOSING DATE, LENDER SHALL HAVE
RECEIVED THE CREDIT CARD/PAYMENT AGREEMENT WITH DISCOVER NETWORK AND I4
COMMERCE, INC. IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER; AND


(C)           ON OR BEFORE 30 DAYS AFTER THE CLOSING DATE, LENDER SHALL HAVE
RECEIVED AN EXECUTED LOSS PAYEE ENDORSEMENT FROM BORROWER’S INSURER IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO LENDER.

3.3           Conditions Precedent to all Extensions of Credit.  The obligation
of the Lender to make any Advances (or to extend any other credit hereunder)
shall be subject to the following conditions precedent:


(A)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE DATE OF SUCH EXTENSION OF CREDIT, AS THOUGH MADE ON AND AS OF SUCH
DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE SOLELY TO AN EARLIER DATE);


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE OF SUCH EXTENSION OF CREDIT, NOR SHALL EITHER RESULT FROM
THE MAKING THEREOF;


(C)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE EXTENDING OF SUCH CREDIT SHALL
HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST
BORROWER, LENDER, OR ANY OF ITS AFFILIATES; AND


(D)           NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED.

3.4           Term.  This Agreement shall become effective upon the execution
and delivery hereof by Borrower and the Lender and shall continue in full force
and effect for a term ending on [July     , 2010] (the “Maturity Date”).  The
foregoing notwithstanding, the Lender shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

3.5           Effect of Termination.  On the date of termination of this
Agreement, all Obligations (including any Applicable Prepayment Premium and any
contingent reimbursement obligations of Borrower with respect to any outstanding
Letters of Credit) immediately shall become due and payable without notice or
demand (including (a) either (i) providing cash collateral to be held by Lender
in an amount equal to 105% of the then extant Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (b) providing cash collateral for Bank Product Obligations and
Lender Expenses.  No termination of this Agreement, however, shall relieve or
discharge Borrower of its duties, Obligations, or covenants hereunder and the
Lender’s Liens in the Collateral shall remain in effect until all

-41-


--------------------------------------------------------------------------------




 

Obligations have been fully and finally discharged and the Lender’s obligations
to provide additional credit hereunder have been terminated and Lender shall
have affirmatively released such liens.  When this Agreement has been terminated
and all of the Obligations have been fully and finally discharged and the
Lender’s obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Lender will, at Borrower’s sole expense, execute
and deliver any UCC termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Lender’s Liens and all
notices of security interests and liens previously filed by Lender with respect
to the Obligations.


3.6           EARLY TERMINATION BY BORROWER.  BORROWER HAS THE OPTION, AT ANY
TIME UPON 90 DAYS PRIOR WRITTEN NOTICE BY BORROWER TO LENDER, TO TERMINATE THIS
AGREEMENT BY PAYING TO LENDER IN CASH, THE OBLIGATIONS IN FULL (INCLUDING EITHER
(I) PROVIDING CASH COLLATERAL TO BE HELD BY LENDER IN AN AMOUNT EQUAL TO 105% OF
THE THEN EXTANT LETTER OF CREDIT USAGE, OR (II) CAUSING THE ORIGINAL LETTERS OF
CREDIT TO BE RETURNED TO THE ISSUING LENDER), TOGETHER WITH THE APPLICABLE
PREPAYMENT PREMIUM.  IF BORROWER HAS SENT A NOTICE OF TERMINATION PURSUANT TO
THE PROVISIONS OF THIS SECTION, THEN LENDER’S COMMITMENT HEREUNDER SHALL
IMMEDIATELY TERMINATE AND BORROWER SHALL BE OBLIGATED TO REPAY THE OBLIGATIONS,
INCLUDING (A) EITHER (I) PROVIDING CASH COLLATERAL TO BE HELD BY LENDER IN AN
AMOUNT EQUAL TO 105% OF THE THEN EXTANT LETTER OF CREDIT USAGE, OR (II) CAUSING
THE ORIGINAL LETTERS OF CREDIT TO BE RETURNED TO THE ISSUING LENDER, AND
(B) PROVIDING CASH COLLATERAL FOR BANK PRODUCT OBLIGATIONS AND LENDER EXPENSES
TOGETHER WITH THE APPLICABLE PREPAYMENT PREMIUM, ON THE DATE SET FORTH AS THE
DATE OF TERMINATION OF THIS AGREEMENT IN SUCH NOTICE.  IN THE EVENT OF THE
TERMINATION OF THIS AGREEMENT AT ANY TIME PRIOR TO THE MATURITY DATE, FOR ANY
OTHER REASON, INCLUDING (A) TERMINATION UPON THE ELECTION OF THE LENDER TO
TERMINATE AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, (B) FORECLOSURE AND SALE
OF COLLATERAL, (C) SALE OF THE COLLATERAL IN ANY INSOLVENCY PROCEEDING, OR
(D) RESTRUCTURE, REORGANIZATION OR COMPROMISE OF THE OBLIGATIONS BY THE
CONFIRMATION OF A PLAN OF REORGANIZATION, OR ANY OTHER PLAN OF COMPROMISE,
RESTRUCTURE, OR ARRANGEMENT IN ANY INSOLVENCY PROCEEDING, THEN, IN VIEW OF THE
IMPRACTICABILITY AND EXTREME DIFFICULTY OF ASCERTAINING THE ACTUAL AMOUNT OF
DAMAGES TO THE LENDER OR PROFITS LOST BY THE LENDER AS A RESULT OF SUCH EARLY
TERMINATION, AND BY MUTUAL AGREEMENT OF THE PARTIES AS TO A REASONABLE
ESTIMATION AND CALCULATION OF THE LOST PROFITS OR DAMAGES OF THE LENDER,
BORROWER SHALL PAY AND THE OBLIGATIONS SHALL INCLUDE THE APPLICABLE PREPAYMENT
PREMIUM.


4.             CREATION OF SECURITY INTEREST.

4.1           Grant of Security Interest.  Borrower hereby grants to Lender and
any other holder of Obligations, a continuing security interest in any and all
of its personal property including, without limitation, all of its right, title,
and interest in all currently existing and hereafter acquired or arising
Personal Property Collateral and all proceeds and products thereof in order to
secure prompt repayment of any and all of the Obligations in accordance with the
terms and conditions of the Loan Documents and in order to secure prompt
performance by Borrower of its covenants and duties under the Loan Documents,
including without limitation the Obligations and the Indemnified Liabilities. 
The Lender’s Liens granted herein in and to the Personal Property Collateral
shall attach to all Personal Property Collateral without further act on the part
of Lender or Borrower.  Anything contained in this Agreement or any other Loan
Document to the contrary notwithstanding, except for Permitted Dispositions,
Borrower has no

-42-


--------------------------------------------------------------------------------




 

authority, express or implied, to dispose of any item or portion of the
Collateral.  Borrower hereby agrees, upon the request of Lender, to deliver, as
promptly as practicable, but in any event within sixty (60) days, titles to
motor vehicles and mortgages with respect to Real Property Collateral and take
such other steps as may be reasonably requested (including, without limitation,
the delivery of legal opinions, consulting engineer’s reports and title
insurance) so as to provide Lender a perfected first-priority security interest
in such assets.

4.2           Control of Collateral.  If from time to time any Collateral,
including any proceeds or supporting obligations, consists of property or rights
of Borrower in which the perfection or priority of Lender’s security interest is
dependent upon or enhanced by Lender’s gaining control of such Collateral,
Borrower shall immediately notify Lender and, at Lender’s request, deliver the
appropriate Control Agreements or take such actions as may be necessary to give
Lender control over such Collateral as provided in the Code.

4.3           Negotiable Collateral.  If from time to time any Collateral,
including any proceeds thereof, is evidenced by or consists of letters of
credit, Instruments, Documents, Goods covered by Documents, Investment Property
or Chattel Paper, and if perfection or priority of Lender’s security interest in
such Collateral is dependent on or enhanced by possession, immediately upon the
request of Lender, shall endorse and deliver physical possession of such
Collateral to Lender.

4.4           Collection of Accounts, General Intangibles, and Negotiable
Collateral.  At any time after the occurrence and during the continuation of an
Event of Default, Lender or Lender’s designee may (a) notify Account Debtors of
Borrower that the Accounts, Chattel Paper, or General Intangibles have been
assigned to Lender or that Lender has a security interest therein, or
(b) collect the Accounts, Chattel Paper, or General Intangibles directly and
charge the collection costs and expenses to the Loan Account.  Borrower shall
hold in trust for the Lender, as the Lender’s trustee, any Collections that it
receives and immediately will deliver said Collections to Lender or a Cash
Management Bank in their original form as received by Borrower.

4.5           Delivery of Additional Documentation Required.  At any time upon
the request of Lender, Borrower shall execute and deliver to Lender, any and all
security agreements, pledges, assignments, endorsements of certificates of
title, bailee acknowledgments and all other instruments or documents (the
“Additional Documents”) that Lender may request in its Permitted Discretion,
each in form and substance satisfactory to Lender, to perfect and continue
perfected or to better perfect the Lender’s Liens in the Collateral (whether now
owned or hereafter arising or acquired), in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents.  To the
maximum extent permitted by applicable law, Borrower authorizes Lender to
execute any such Additional Documents in Borrower’s name and authorizes Lender
to file such executed Additional Documents in any appropriate filing office,
including, without limitation, financing statements designating collateral as
“all assets.”  Without limiting the foregoing, Borrower shall (a) give the
Lender prompt written notice of any Commercial Tort Claim of Borrower not
specifically identified herein and any Letter of Credit Right of Borrower. 
Borrower shall grant to the Lender, for the benefit of the Lender, a security
interest in any such Commercial Tort Claim or Letter of Credit Right and the
proceeds thereof, and (b) on such periodic basis as Lender shall require,
(i) provide Lender with a report of all new patentable, copyrightable or
trademarkable materials acquired or generated by Borrower during

-43-


--------------------------------------------------------------------------------




 

the prior period, (ii) cause all patents, copyrights, and trademarks acquired or
generated by Borrower that are not already the subject of a registration with
the appropriate filing office (or an application therefor diligently prosecuted)
to be registered with such appropriate filing office in a manner sufficient to
impart constructive notice of Borrower’s ownership thereof, (iii) cause to be
prepared, executed, and delivered to Lender supplemental schedules to the
applicable Loan Documents to identify such patents, copyrights and trademarks as
being subject to the security interests created thereunder, and (iv) execute and
deliver to Lender at Lender’s request Patent, Trademark or Copyright Security
Agreements with respect to such patents, trademarks or copyrights for filing
with the appropriate filing office.

4.6           Power of Attorney.  Borrower hereby irrevocably makes,
constitutes, and appoints Lender (and any of Lender’s officers, employees, or
agents designated by Lender) as Borrower’s true and lawful attorney, with power
to (a) if Borrower refuses to, or fails timely to execute and deliver any of the
documents described in Section 4.4 or 4.5, sign the name of Borrower on any of
the documents described in Section 4.4 or 4.5, (b) at any time that an Event of
Default has occurred and is continuing, sign Borrower’s name on any invoice or
bill of lading relating to the Collateral, drafts against Account Debtors, or
notices to Account Debtors, (c) send requests for verification of Accounts,
(d) endorse Borrower’s name on any Collection item that may come into the
Lender’s possession, (e) at any time that an Event of Default has occurred and
is continuing, make, settle, and adjust all claims under Borrower’s policies of
insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting the
Accounts, Chattel Paper, or General Intangibles directly with Account Debtors,
for amounts and upon terms that Lender determines to be reasonable, and Lender
may cause to be executed and delivered any documents and releases that Lender
determines to be necessary.  The appointment of Lender as Borrower’s attorney,
and each and every one of its rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been fully and finally repaid
and performed and the Lender’s obligations to extend credit hereunder are
terminated.

4.7           Control Agreements.  No arrangement contemplated hereby or by any
Control Agreement in respect of any DDA or any Securities Accounts or other
Investment Property shall be modified by Borrower without the prior written
consent of Lender.

4.8           Right to Inspect; Inventories, Appraisals and Audits.  Lender
(through any of their respective officers, employees, or agents) shall have the
right, from time to time hereafter to inspect the Books and to check, test, and
appraise the Collateral in order to verify Borrower’s financial condition or the
amount, quality, value, condition of, or any other matter relating to, the
Collateral.  Without limiting the generality of the foregoing:


(A)           AT BORROWER’S EXPENSE, THIRD PARTIES ACCEPTABLE TO LENDER SHALL
CONDUCT PHYSICAL INVENTORIES AT ALL OF BORROWER’S LOCATIONS AT LEAST 2 TIMES PER
FISCAL YEAR.  LENDER, AT THE EXPENSE OF BORROWER, MAY PARTICIPATE IN AND/OR
OBSERVE EACH PHYSICAL COUNT AND/OR INVENTORY OF SO MUCH OF THE COLLATERAL AS
CONSISTS OF INVENTORY WHICH IS UNDERTAKEN ON BEHALF OF BORROWER.  WITHOUT
LIMITING ANY PROVISION OF THIS AGREEMENT, LENDER MAY ESTABLISH OR AMEND
AVAILABILITY RESERVES AND INVENTORY RESERVES BASED ON THE RESULTS OF SUCH
PHYSICAL INVENTORIES.

-44-


--------------------------------------------------------------------------------




 


(B)           LENDER, FROM TIME TO TIME, MAY OBTAIN OR CONDUCT APPRAISALS
CONDUCTED BY SUCH APPRAISERS AS ARE SATISFACTORY TO LENDER, THE FIRST SUCH
APPRAISAL AND ALL RELATED REPORTS TO BE COMPLETED PRIOR TO THE CLOSING DATE AND,
THEREAFTER, LENDER ANTICIPATES CONDUCTING TWO (2) APPRAISALS PER TWELVE-MONTH
PERIOD,  BUT (II)  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AT
BORROWER’S EXPENSE, LENDER MAY OBTAIN OR CONDUCT APPRAISALS MORE FREQUENTLY.  IN
ADDITION TO THE FOREGOING, THE LENDER MAY FROM TIME TO TIME OBTAIN DESKTOP
APPRAISALS AT BORROWER’S EXPENSE.


(C)           LENDER, FROM TIME TO TIME, MAY OBTAIN OR CONDUCT COMMERCIAL
FINANCE AUDITS OF THE BORROWER’S OPERATIONS, PROVIDED, HOWEVER: ABSENT THE
EXISTENCE OF ANY EVENT OF DEFAULT, BORROWER SHALL NOT BE REQUIRED TO PAY FOR
MORE THAN TWO (2) COMMERCIAL FINANCE AUDITS PER CALENDAR YEAR, BUT, IF AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, AT BORROWER’S EXPENSE, LENDER MAY
OBTAIN OR CONDUCT COMMERCIAL FINANCE AUDITS MORE FREQUENTLY, AND SHALL NOT BE
SUBJECT TO  THE LIMIT SET FORTH ABOVE ON THE AMOUNT PAYABLE BY BORROWER IN
CONNECTION WITH THE SAME.


5.             REPRESENTATIONS AND WARRANTIES.

In order to induce Lender to enter into this Agreement, Borrower makes the
following representations and warranties to Lender which shall be true, correct,
and complete, in all material respects, as of the date hereof, and shall be
true, correct, and complete, in all material respects, as of the Closing Date,
and at and as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

5.1           No Encumbrances.  Borrower has good and indefeasible title to its
Collateral and its Real Property, free and clear of Liens except for Permitted
Liens.

5.2           Eligible Accounts.  The Eligible Accounts are bona fide existing
payment obligations of Account Debtors created by the sale and delivery of
Inventory or the rendition of services to such Account Debtors in the ordinary
course of Borrower’s business, owed to Borrower without defenses, disputes,
offsets, counterclaims, or rights of return or cancellation.  As to each Account
that is identified by Borrower as an Eligible Account in a borrowing base report
submitted to Lender, such Account is not excluded as ineligible by virtue of one
or more of the excluding criteria set forth in the definition of eligible
Accounts.

5.3           Inventory; Eligible Inventory.  All Inventory is Authentic and all
Eligible Inventory is of good and merchantable quality, free from defects.  As
to each item of Inventory that is identified by Borrower as Eligible Inventory
in a borrowing base report submitted to Lender, such inventory is located at one
of the locations set forth on Schedule E-1 or is in transit from one such
location to another such location and is not otherwise excluded as ineligible by
virtue of one or more of the excluding criteria set forth in the definition of
Eligible Inventory.

5.4           Equipment.  All of the Equipment is used or held for use in
Borrower’s business and is fit for such purposes.

-45-


--------------------------------------------------------------------------------





 

5.5           Location of Inventory and Equipment.  Except as set forth on
Schedule 5.5, the Inventory and Equipment are not stored with a bailee,
warehouseman, or similar party.  The Inventory and Equipment are located only at
the locations identified on Schedule 5.5.

5.6           Inventory Records.  Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its Inventory and
the book value thereof.

5.7           Legal Status.  Borrower represents and warrants that (a) 
Borrower’s exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (b)  Borrower is an organization of the type, and
is organized in the jurisdiction, set forth in the applicable Perfection
Certificate; (c) the applicable Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the applicable Perfection Certificate accurately sets
forth Borrower’s place of business or, if more than one, its chief executive
office, as well as Borrower’s mailing address, if different; (e) all other
information set forth on the applicable Perfection Certificate pertaining to
Borrower is accurate and complete as of the date hereof and (f) there has been
no change in any of such information since the date on which the applicable
Perfection Certificate was signed by Borrower.


5.8           DUE ORGANIZATION AND QUALIFICATION; SUBSIDIARIES.


(A)           BORROWER IS DULY ORGANIZED AND EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND QUALIFIED TO DO BUSINESS IN
ANY STATE WHERE THE FAILURE TO BE SO QUALIFIED REASONABLY COULD BE EXPECTED TO
HAVE A MATERIAL ADVERSE CHANGE.


(B)           SET FORTH ON SCHEDULE 5.8(B), IS A COMPLETE AND ACCURATE
DESCRIPTION OF THE AUTHORIZED CAPITAL STOCK OF BORROWER, BY CLASS, AND, AS OF
THE CLOSING DATE, A DESCRIPTION OF THE NUMBER OF SHARES OF EACH SUCH CLASS THAT
ARE ISSUED AND OUTSTANDING.  OTHER THAN AS DESCRIBED ON SCHEDULE 5.8(B), THERE
ARE NO SUBSCRIPTIONS, OPTIONS, WARRANTS, OR CALLS RELATING TO ANY SHARES OF
BORROWER’S CAPITAL STOCK, INCLUDING ANY RIGHT OF CONVERSION OR EXCHANGE UNDER
ANY OUTSTANDING SECURITY OR OTHER INSTRUMENT.  EXCEPT AS SET FORTH ON SCHEDULE
5.8(B), BORROWER IS NOT SUBJECT TO ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO
REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY SHARES OF ITS CAPITAL STOCK OR ANY
SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY OF ITS CAPITAL STOCK.


(C)           SET FORTH ON SCHEDULE 5.8(C), IS A COMPLETE AND ACCURATE LIST OF
EACH BORROWER’S DIRECT AND INDIRECT SUBSIDIARIES, SHOWING: (I) THE JURISDICTION
OF THEIR ORGANIZATION; (II) THE NUMBER OF SHARES OF EACH CLASS OF COMMON AND
PREFERRED STOCK AUTHORIZED FOR EACH OF SUCH SUBSIDIARIES; AND (III) THE NUMBER
AND THE PERCENTAGE OF THE OUTSTANDING SHARES OF EACH SUCH CLASS OWNED DIRECTLY
OR INDIRECTLY BY BORROWER.  ALL OF THE OUTSTANDING CAPITAL STOCK OF EACH SUCH
SUBSIDIARY HAS BEEN VALIDLY ISSUED AND IS FULLY PAID AND NON-ASSESSABLE.


(D)           EXCEPT AS SET FORTH ON SCHEDULE 5.8(C), THERE ARE NO
SUBSCRIPTIONS, OPTIONS, WARRANTS, OR CALLS RELATING TO ANY SHARES OF ANY
BORROWER’S SUBSIDIARIES’ CAPITAL STOCK, INCLUDING ANY RIGHT OF CONVERSION OR
EXCHANGE UNDER ANY OUTSTANDING SECURITY OR OTHER INSTRUMENT.  NEITHER BORROWER
NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO REPURCHASE OR OTHERWISE  ACQUIRE OR RETIRE ANY SHARES OF
BORROWER’S SUBSIDIARIES’ CAPITAL STOCK OR ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY SUCH CAPITAL STOCK.

-46-


--------------------------------------------------------------------------------




 


5.9           DUE AUTHORIZATION; NO CONFLICT.


(A)           THE EXECUTION, DELIVERY, AND PERFORMANCE BY BORROWER OF THIS
AGREEMENT AND THE LOAN DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF BORROWER.


(B)           THE EXECUTION, DELIVERY, AND PERFORMANCE BY BORROWER OF THIS
AGREEMENT AND THE LOAN DOCUMENTS TO WHICH IT IS A PARTY DO NOT AND WILL NOT
(I) VIOLATE ANY PROVISION OF FEDERAL, STATE, OR LOCAL LAW OR REGULATION
APPLICABLE TO BORROWER, THE GOVERNING DOCUMENTS OF BORROWER, OR ANY ORDER,
JUDGMENT, OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY BINDING ON
BORROWER, (II) CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE
NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY MATERIAL CONTRACTUAL
OBLIGATION OF BORROWER, (III) RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF
ANY LIEN OF ANY NATURE WHATSOEVER UPON ANY PROPERTIES OR ASSETS OF BORROWER,
OTHER THAN PERMITTED LIENS, OR (IV) REQUIRE ANY APPROVAL OF BORROWER’S INTEREST
HOLDERS OR ANY APPROVAL OR CONSENT OF ANY PERSON UNDER ANY MATERIAL CONTRACTUAL
OBLIGATION OF BORROWER.


(C)           OTHER THAN THE FILING OF FINANCING STATEMENTS, THE EXECUTION,
DELIVERY, AND PERFORMANCE BY BORROWER OF THIS AGREEMENT AND THE LOAN DOCUMENTS
TO WHICH SUCH BORROWER IS A PARTY DO NOT AND WILL NOT REQUIRE ANY REGISTRATION
WITH, CONSENT, OR APPROVAL OF, OR NOTICE TO, OR OTHER ACTION WITH OR BY, ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON.


(D)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH BORROWER IS A
PARTY, AND ALL OTHER DOCUMENTS CONTEMPLATED HEREBY AND THEREBY, WHEN EXECUTED
AND DELIVERED BY BORROWER WILL BE THE LEGALLY VALID AND BINDING OBLIGATIONS OF
BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY EQUITABLE PRINCIPLES OR BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR LAWS RELATING TO
OR LIMITING CREDITORS’ RIGHTS GENERALLY.


(E)           THE LENDER’S LIENS ARE VALIDLY CREATED, PERFECTED, AND FIRST
PRIORITY LIENS, SUBJECT ONLY TO PERMITTED LIENS


5.10         LITIGATION.


(A)           OTHER THAN THOSE MATTERS DISCLOSED ON SCHEDULE 5.10(A) AND
IMMATERIAL MATTERS WHERE THE AMOUNT IN CONTROVERSY IS LESS THAN $10,000, THERE
ARE NO ACTIONS, SUITS, OR PROCEEDINGS PENDING OR, TO THE BEST KNOWLEDGE OF
BORROWER, THREATENED AGAINST BORROWER.  SCHEDULE 5.10(A) INCLUDES, AS
APPLICABLE, FOR EACH MATTER SET FORTH THEREON (I) THE NAME, DOCKET NUMBER AND
JURISDICTION FOR SUCH MATTER, (II) THE STATUS OF SUCH PROCEEDING, AND
(III) WHETHER SUCH MATTER IS COVERED BY AN INSURANCE POLICY AND, IF SO, THE
INSURANCE CARRIER, THE POLICY NUMBER AND THE DEDUCTIBLE AMOUNT ASSOCIATED WITH
SUCH INSURANCE POLICY.


(B)           THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO THE BEST
KNOWLEDGE OF BORROWER, THREATENED AGAINST BORROWER THAT QUESTION THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY ACTION TAKEN
BY BORROWER IN CONNECTION THEREWITH.

-47-


--------------------------------------------------------------------------------




 


(C)           SCHEDULE 5.10(C) LISTS ALL BORROWER’S COMMERCIAL TORT CLAIMS
EXISTING AS OF THE DATE HEREOF.

5.11         No Material Adverse Change.  All financial statements relating to
Borrower that have been delivered by Borrower to the Lender have been prepared
in accordance with GAAP (except, in the case of unaudited financial statements,
for the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, Borrower’s financial condition as of
the date thereof and results of operations for the period then ended.  There has
not been a Material Adverse Change with respect to Borrower since the date of
the latest financial statements submitted to the Lender on or before the Closing
Date.


5.12         FRAUDULENT TRANSFER.


(A)           BORROWER IS SOLVENT BEFORE AND AFTER TAKING INTO ACCOUNT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


(B)           NO TRANSFER OF PROPERTY IS BEING MADE BY BORROWER AND NO
OBLIGATION IS BEING INCURRED BY BORROWER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITH THE INTENT TO
HINDER, DELAY, OR DEFRAUD EITHER PRESENT OR FUTURE CREDITORS OF BORROWER.

5.13         Employee Benefits.  None of Borrower, any of its Subsidiaries, or
any of their ERISA Affiliates maintains or contributes to any Benefit Plan.


(A)           NEITHER BORROWER NOR ANY ERISA AFFILIATE HAS EVER TAKEN ANY OF THE
FOLLOWING ACTIONS THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR
ASSETS OF THE BORROWER TAKEN AS A WHOLE:

(I)            VIOLATED OR FAILED TO BE IN COMPLIANCE WITH ANY BORROWER’S
BENEFIT PLAN.

(II)           FAILED TIMELY TO FILE ALL REPORTS AND FILINGS REQUIRED BY ERISA
TO BE FILED BY BORROWER.

(III)          ENGAGED IN ANY NONEXEMPT “PROHIBITED TRANSACTIONS” OR “REPORTABLE
EVENTS” (RESPECTIVELY AS DESCRIBED IN ERISA).

(IV)          ENGAGED IN, OR COMMITTED, ANY ACT SUCH THAT A TAX OR PENALTY
REASONABLY COULD BE IMPOSED UPON BORROWER ON ACCOUNT THEREOF PURSUANT TO ERISA.

(V)           ACCUMULATED ANY MATERIAL CUMULATIVE FUNDING DEFICIENCY WITHIN THE
MEANING OF ERISA.

(VI)          TERMINATED ANY BENEFIT PLAN SUCH THAT A LIEN COULD BE ASSERTED
AGAINST ANY ASSETS OF BORROWER ON ACCOUNT THEREOF PURSUANT TO ERISA.

(VII)         HAVE ANY OBLIGATION UNDER ANY BENEFIT PLAN WHICH IS A
MULTI-EMPLOYER PLAN WITHIN THE MEANING OF SECTION 4001(A) OF ERISA FOR
WITHDRAWAL LIABILITY.

-48-


--------------------------------------------------------------------------------




 


(B)           NEITHER ANY BORROWER NOR ANY ERISA AFFILIATE SHALL EVER ENGAGE IN
ANY ACTION OF THE TYPE DESCRIBED IN SECTION 5.13(A) TO THE EXTENT THAT ANY OF
THE FOREGOING WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWER TAKEN AS A
WHOLE.

5.14         Environmental Condition.  Except as set forth on Schedule 5.14,
(a) none of Borrower’s properties or assets have ever been used by Borrower or
by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of applicable Environmental Law, (b)  none of
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c)  Borrower has not received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by Borrower, and (d)  Borrower has not received a summons, citation,
notice, or directive from the Environmental Protection Agency or any other
federal or state governmental agency concerning any action or omission by
Borrower resulting in the releasing or disposing of Hazardous Materials into the
environment.

5.15         Brokerage Fees.  Borrower has not utilized the services of any
broker or finder in connection with Borrower’s obtaining financing from Lender
under this Agreement and no brokerage commission or finders fee is payable by
Borrower in connection herewith.

5.16         Intellectual Property.  Borrower owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted.  Attached
hereto as Schedule 5.16 is a true, correct, and complete listing of all material
patents, patent applications, trademarks, trademark applications, copyrights,
and copyright registrations as to which Borrower is the owner or is an exclusive
licensee.

5.17         Leases.  Borrower enjoys peaceful and undisturbed possession under
all leases material to the business of Borrower and to which Borrower is a party
or under which Borrower is operating.  All of such leases are valid and
subsisting and no material default by Borrower exists under any of them.

5.18         DDAs.  Set forth on Schedule 5.18 are all of the DDAs of Borrower,
including, with respect to each depositary (i) the name and address of that
depositary, and (ii) the account numbers of the accounts maintained with such
depositary.

5.19         Credit Card/Payment Processing.  Set forth on Schedule 5.19 are all
of Borrower’s Credit Card/Payment Processors and all arrangements to which
Borrower is a party with respect to the payment to Borrower of the proceeds of
all credit card charges for sales by Borrower, and including with respect to
each such Credit Card Processor (i) the name and address of that processor and
(ii) the account number assigned to Borrower by such Processor.

5.20         Indebtedness.  Set forth on Schedule 5.20 is a true and complete
list of all Indebtedness of Borrower outstanding immediately prior to the
Closing Date that is to remain outstanding after the Closing Date.  Such
Schedule accurately reflects the aggregate principal amount of such Indebtedness
and the principal terms thereof.

-49-


--------------------------------------------------------------------------------





 

5.21         Payment of Taxes.  (a) all tax returns required to be filed by
Borrower have been timely filed and (b) all taxes upon Borrower or its
properties, assets, income and franchises (including real property taxes and
payroll taxes) but not subject of a Permitted Protest have been paid prior to
delinquency.

5.22         Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Borrower in writing to Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Borrower
in writing to the Lender or Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  On the Closing
Date, the Business Plan represents, and as of the date on which any other
Business Plan is delivered to Lender, such additional Business Plans represent
Borrower’s good faith best estimate of its future performance for the periods
covered thereby.

5.23         AML Laws and Regulations.  The Borrower has implemented polices,
procedures and controls that are reasonably designed to comply with AML Laws and
Regulations.


6.             AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Borrower shall do
all of the following:

6.1           Accounting System.  Maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Lender.  Borrower also shall keep an
inventory reporting system that shows all additions, sales, claims, returns, and
allowances with respect to the Inventory.

6.2           Collateral Reporting.  Provide Lender with the documents set forth
on Schedule 6.2 in accordance with the delivery schedule set forth thereon, by
electronic transmission in a format to be designated by Lender.

6.3           Financial Statements, Reports, Certificates.  Deliver to Lender:


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS (UNLESS
OTHERWISE NOTED ) AFTER THE END OF EACH MONTH DURING EACH OF BORROWER’S FISCAL
YEARS,

(I)            A COMPANY PREPARED CONSOLIDATED BALANCE SHEET, INCOME STATEMENT,
AND STATEMENT OF CASH FLOW COVERING BORROWER’S OPERATIONS DURING SUCH PERIOD,

(II)           ON A MONTHLY BASIS AND NO LATER THAN FIFTEEN (15) DAYS AFTER THE
END OF THE APPLICABLE MONTH, THE BORROWER’S STOCK LEDGER AND ACCOUNTS PAYABLE
AGING AND A STOCK LEDGER TO GENERAL LEDGER RECONCILIATION OF INVENTORY AND ANY
RELATED DOCUMENTATION REQUESTED BY LENDER.

 

(III)          A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER
TO THE EFFECT THAT:

(A)                              THE FINANCIAL STATEMENTS DELIVERED HEREUNDER
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP (EXCEPT FOR THE LACK OF FOOTNOTES AND
BEING SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) AND FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF BORROWER,

(B)                                THE REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH CERTIFICATE, AS
THOUGH MADE ON AND AS OF SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE), AND

(C)                                THERE DOES NOT EXIST ANY CONDITION OR EVENT
THAT CONSTITUTES A DEFAULT OR EVENT OF DEFAULT (OR, TO THE EXTENT OF ANY
NON-COMPLIANCE, DESCRIBING SUCH NON-COMPLIANCE AND WHAT ACTION BORROWER HAS
TAKEN, ARE TAKING, OR PROPOSE TO TAKE WITH RESPECT THERETO), AND

(IV)          FOR EACH MONTH THAT IS THE DATE ON WHICH A FINANCIAL COVENANT IN
SECTION 7.21 IS TO BE TESTED, A COMPLIANCE CERTIFICATE DEMONSTRATING, IN
REASONABLE DETAIL, COMPLIANCE AT THE END OF SUCH PERIOD WITH THE APPLICABLE
FINANCIAL COVENANTS CONTAINED IN SECTION 7.21, AND

(V)           BY 1:00 P.M. ON THE DATE OF EACH PROPOSED BORROWING AND UPDATED ON
A WEEKLY BASIS EVERY THURSDAY, A BORROWING BASE CERTIFICATE ACCOMPANIED BY A
SCHEDULE EVIDENCING NET EXCESS AVAILABILITY ON A ROLLING 90-DAY BASIS (OR SUCH
LESSER NUMBER OF DAYS AS THIS AGREEMENT HAS BEEN IN EFFECT), WHICH SCHEDULE
SHALL BE USED TO DETERMINE NET EXCESS AVAILABILITY AND SUCH OTHER INFORMATION
AND BACKUP AS REQUESTED BY LENDER.  SUCH BORROWING BASE CERTIFICATE MAY BE SENT
TO LENDER BY FACSIMILE OR ELECTRONIC MAIL MEANS BUT THE ORIGINAL THEREOF MUST BE
FORWARDED TO LENDER ON THE DATE OF SUCH TRANSMISSION.


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE
END OF EACH OF BORROWER’S FISCAL YEARS,

(I)            FINANCIAL STATEMENTS OF BORROWER FOR EACH SUCH FISCAL YEAR,
AUDITED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REASONABLY ACCEPTABLE TO
LENDER AND CERTIFIED, WITHOUT ANY QUALIFICATIONS, BY SUCH ACCOUNTANTS TO HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP (SUCH AUDITED FINANCIAL STATEMENTS TO
INCLUDE A BALANCE SHEET, INCOME STATEMENT, AND STATEMENT OF CASH FLOW AND, IF
PREPARED, SUCH ACCOUNTANTS’ LETTER TO MANAGEMENT), AND

-50-


--------------------------------------------------------------------------------




 

(II)           A CERTIFICATE OF SUCH ACCOUNTANTS ADDRESSED TO LENDER AND THE
LENDERS STATING THAT SUCH ACCOUNTANTS DO NOT HAVE KNOWLEDGE OF THE EXISTENCE OF
ANY DEFAULT OR EVENT OF DEFAULT UNDER SECTION 7.21,


(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NO LATER THAN 30 DAYS PRIOR
TO THE START OF EACH OF BORROWER’S FISCAL YEARS, A PROPOSED REVISED BUSINESS
PLAN FOR THE FORTHCOMING THREE (3) YEARS, YEAR BY YEAR, AND FOR THE TWO (2)
FORTHCOMING FISCAL YEARS, MONTH BY MONTH, WHICH PROPOSED  REVISED BUSINESS PLAN
SHALL BE ACCEPTABLE TO LENDER AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF
BORROWER AS BEING SUCH OFFICER’S GOOD FAITH BEST ESTIMATE OF THE FINANCIAL
PERFORMANCE OF BORROWER DURING THE PERIOD COVERED THEREBY.  LENDER MAY IN ITS
PERMITTED DISCRETION ACCEPT OR REJECT SUCH REVISED PROPOSED BUSINESS PLAN IN
SUBSTITUTION FOR EXHIBIT C HERETO.  AS A RESULT OF ITS REVIEW OF SUCH PROPOSED
REVISED BUSINESS PLAN, LENDER MAY, BUT SHALL NOT BE UNDER ANY OBLIGATION TO
AMEND, MODIFY OR EXPAND RESERVES AND/OR ANY OF THE COVENANTS SET FORTH IN
SECTION 7.21.  IN THE EVENT THAT AN ACCEPTABLE PROPOSED REVISED BUSINESS PLAN IS
NOT TIMELY DELIVERED AS REQUIRED UNDER THIS SECTION, IN ADDITION TO, AND NOT IN
LIMITATION OF, LENDER’S RIGHTS HEREUNDER, THEN, IN LENDER’S PERMITTED
DISCRETION, EXISTING RESERVES AND COVENANTS MAY CONTINUE TO APPLY AND BE BINDING
HEREUNDER, OR SUCH RESERVES AND COVENANTS MAY BE AMENDED, MODIFIED OR EXPANDED.


(D)           IF AND WHEN FILED BY BORROWER,

(I)            10-Q QUARTERLY REPORTS, FORM 10-K ANNUAL REPORTS, AND FORM 8-K
CURRENT REPORTS,

(II)           ANY OTHER FILINGS MADE BY BORROWER WITH THE SEC,

(III)          COPIES OF BORROWER’S FEDERAL INCOME TAX RETURNS, AND ANY
AMENDMENTS THERETO, FILED WITH THE INTERNAL REVENUE SERVICE, AND

(IV)          ANY OTHER INFORMATION THAT IS PROVIDED BY BORROWER TO ITS
SHAREHOLDERS GENERALLY,


(E)           IF AND WHEN FILED BY BORROWER AND AS REQUESTED BY LENDER,
SATISFACTORY EVIDENCE OF PAYMENT OF APPLICABLE EXCISE TAXES IN EACH JURISDICTION
IN WHICH (I)  BORROWER CONDUCTS BUSINESS OR IS REQUIRED TO PAY ANY SUCH EXCISE
TAX, AND (II) WHERE ANY BORROWER’S FAILURE TO PAY ANY SUCH APPLICABLE EXCISE TAX
WOULD RESULT IN A LIEN ON THE PROPERTIES OR ASSETS OF SUCH BORROWER,


(F)            AS SOON AS BORROWER HAS KNOWLEDGE OF ANY EVENT OR CONDITION THAT
CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT, NOTICE THEREOF AND A STATEMENT OF
THE CURATIVE ACTION THAT BORROWER PROPOSES TO TAKE WITH RESPECT THERETO, AND


(G)           UPON THE REQUEST OF LENDER, ANY OTHER REPORT REASONABLY REQUESTED
RELATING TO THE FINANCIAL CONDITION OF BORROWER.

In addition to the financial statements referred to above, Borrower agrees to
deliver financial statements prepared on both a consolidated and consolidating
basis and Borrower agrees that its independent certified public accountants are
authorized to communicate with

-51-


--------------------------------------------------------------------------------




 

Lender and to release to Lender whatever financial information concerning
Borrower that Lender reasonably may request.  Borrower waives the right to
assert a confidential relationship, if any, it may have with any accounting firm
or service bureau in connection with any information requested by Lender
pursuant to or in accordance with this Agreement, and agrees that Lender may
contact directly any such accounting firm or service bureau in order to obtain
such information.

6.4           AML Laws and Regulations.  Comply with all applicable AML Laws and
Regulations.

6.5           Return.  Cause returns and allowances as between Borrower and
their Account Debtors, to be on the same basis and in accordance with the usual
customary practices of Borrower, as they exist at the time of the execution and
delivery of this Agreement.  If, at a time when no Event of Default has occurred
and is continuing, any Account Debtor returns any Inventory to Borrower,
Borrower promptly shall determine the reason for such return and, if Borrower
accepts such return, issue a credit memorandum (with a copy to be sent to
Lender) in the appropriate amount to such Account Debtor.  If, at a time when an
Event of Default has occurred and is continuing, any Account Debtor returns any
Inventory to Borrower, Borrower promptly shall determine the reason for such
return and, if Lender consents (which consent shall not be unreasonably
withheld), issue a credit memorandum (with a copy to be sent to Lender) in the
appropriate amount to such Account Debtor.

6.6           Maintenance of Properties.  Maintain and preserve all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all leases to which it is a party as lessee,
so as to prevent any loss or forfeiture thereof or thereunder.

6.7           Taxes.  Cause all assessments and taxes, whether real, personal,
or otherwise, due or payable by, or imposed, levied, or assessed against
Borrower or any of its assets to be paid in full, before delinquency or before
the expiration of any extension period, except to the extent that the validity
of such assessment or tax shall be the subject of a Permitted Protest.  Borrower
will make timely payment or deposit of all tax payments and withholding taxes
required of it by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Lender with proof satisfactory to Lender indicating
that Borrower has made such payments or deposits.  Borrower shall deliver
satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which Borrower is required to pay any such excise tax.


6.8           INSURANCE.


(A)           AT BORROWER’S EXPENSE, MAINTAIN INSURANCE RESPECTING ITS PROPERTY
AND ASSETS WHEREVER LOCATED, COVERING LOSS OR DAMAGE BY FIRE, THEFT, EXPLOSION,
AND ALL OTHER HAZARDS AND RISKS AS ORDINARILY ARE INSURED AGAINST BY OTHER
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESSES.  BORROWER ALSO SHALL MAINTAIN
BUSINESS INTERRUPTION, PUBLIC LIABILITY, AND PRODUCT LIABILITY INSURANCE, AS
WELL AS INSURANCE AGAINST LARCENY, EMBEZZLEMENT, AND CRIMINAL MISAPPROPRIATION. 
ALL SUCH POLICIES OF INSURANCE SHALL BE IN SUCH AMOUNTS AND WITH SUCH INSURANCE
COMPANIES AS ARE REASONABLY SATISFACTORY TO LENDER.  BORROWER SHALL DELIVER
COPIES OF

-52-


--------------------------------------------------------------------------------





 

all such policies to Lender with a satisfactory lender’s loss payable
endorsement naming Lender as sole loss payee or additional insured, as
appropriate.  Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Lender in the event of cancellation of the policy for any reason whatsoever.


(B)           BORROWER SHALL GIVE LENDER PROMPT NOTICE OF ANY LOSS COVERED BY
SUCH INSURANCE.  LENDER SHALL HAVE THE EXCLUSIVE RIGHT TO ADJUST ANY LOSSES
PAYABLE UNDER ANY SUCH INSURANCE POLICIES IN EXCESS OF $50,000, WITHOUT ANY
LIABILITY TO BORROWER WHATSOEVER IN RESPECT OF SUCH ADJUSTMENTS.  ANY MONIES
RECEIVED AS PAYMENT FOR ANY LOSS UNDER ANY INSURANCE POLICY MENTIONED ABOVE
(OTHER THAN LIABILITY INSURANCE POLICIES) OR AS PAYMENT OF ANY AWARD OR
COMPENSATION FOR CONDEMNATION OR TAKING BY EMINENT DOMAIN, SHALL BE PAID OVER TO
LENDER TO BE APPLIED AT THE OPTION OF LENDER EITHER TO THE PREPAYMENT OF THE
OBLIGATIONS OR SHALL BE DISBURSED TO BORROWER UNDER STAGED PAYMENT TERMS
REASONABLY SATISFACTORY TO LENDER FOR APPLICATION TO THE COST OF REPAIRS,
REPLACEMENTS, OR RESTORATIONS. ANY SUCH REPAIRS, REPLACEMENTS, OR RESTORATIONS
SHALL BE EFFECTED WITH REASONABLE PROMPTNESS AND SHALL BE OF A VALUE AT LEAST
EQUAL TO THE VALUE OF THE ITEMS OR PROPERTY DESTROYED PRIOR TO SUCH DAMAGE OR
DESTRUCTION.


(C)           BORROWER SHALL NOT TAKE OUT SEPARATE INSURANCE CONCURRENT IN FORM
OR CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED TO BE MAINTAINED UNDER
THIS SECTION 6.8, UNLESS LENDER IS INCLUDED THEREON AS NAMED INSURED WITH THE
LOSS PAYABLE TO LENDER UNDER A LENDER’S LOSS PAYABLE ENDORSEMENT OR ITS
EQUIVALENT.  BORROWER IMMEDIATELY SHALL NOTIFY LENDER WHENEVER SUCH SEPARATE
INSURANCE IS TAKEN OUT, SPECIFYING THE INSURER THEREUNDER AND FULL PARTICULARS
AS TO THE POLICIES EVIDENCING THE SAME, AND COPIES OF SUCH POLICIES PROMPTLY
SHALL BE PROVIDED TO LENDER.

6.9           Location of Inventory and Equipment.  Keep the Inventory and
Equipment only at the locations identified on Schedule 5.5; provided, however,
that Borrower may amend Schedule 5.5 so long as such amendment occurs by written
notice to Lender not less than 30 days prior to the date on which the Inventory
or Equipment is moved to such new location, so long as such new location is
within the continental United States, and so long as, at the time of such
written notification, Borrower provides any financing statements, fixture
filings or other documents necessary to perfect and continue perfected the
Lender’s Liens on such assets and also provides to Lender a Bailee
Acknowledgment or Collateral Access Agreement, if and as applicable.

6.10         Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
including, without limitation, the Fair Labor Standards Act and the Americans
With Disabilities Act, and all laws pertaining to the authenticity of Inventory.

6.11         Leases.  Pay when due all rents and other amounts payable under any
leases to which Borrower is a party or by which Borrower’s properties and assets
are bound, unless such payments are the subject of a Permitted Protest.

6.12         Brokerage Commissions.  Pay any and all brokerage commission or
finders fees incurred in connection with or as a result of Borrower’s obtaining
financing from the Lender under this Agreement.  Borrower agrees and
acknowledges that payment of all such brokerage commissions or finders fees
shall be the sole responsibility of Borrower, and Borrower agrees to

 

-53-


--------------------------------------------------------------------------------


 

indemnify, defend, and hold the Lender harmless from and against any claim of
any broker or finder arising out of Borrower’s obtaining financing from the
Lender under this Agreement.

6.13         Existence.  At all times preserve and keep in full force and effect
Borrower’s valid existence and good standing and any rights and franchises
material to Borrower’s businesses.

6.14         Environmental.  Keep any property either owned or operated by
Borrower free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Lender documentation of such compliance which Lender
reasonably requests, (c) promptly notify Lender of any release of a Hazardous
Material of any reportable quantity from or onto property owned or operated by
Borrower and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law, and
(d) promptly provide Lender with written notice within 10 days of the receipt of
any of the following:  (i) notice that an Environmental Lien has been filed
against any of the real or personal property of Borrower, (ii) commencement of
any Environmental Action or notice that an Environmental Action will be filed
against Borrower, and (iii) notice of a violation, citation, or other
administrative order.

6.15         Investment Proceeds, Etc.  The proceeds of any Investment from any
source in Borrower or any Subsidiary of Borrower and any other funds received by
Borrower other than from ordinary course business operations (including, without
limitation, proceeds of loans, issuance of debt, capital contributions, sale of
stock, tax refunds, damage awards, or insurance or condemnation proceeds) shall
be deposited directly into the Concentration Account to be applied on account of
the Obligations in accordance with Section 2.4(b).

6.16         Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 US §1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 I.E., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56).  No Borrower nor any of their Affiliates is or will
become a “blocked person” as described in the Executive Order, the Trading with
the Enemy Act or the Foreign Assets Control Regulations or engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person”.

6.17         Disclosure Updates.  Promptly and in no event later than 3 Business
Days after obtaining knowledge thereof, (a) notify Lender if any written
information, exhibit, or report furnished to the Lender contained any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the

-55-


--------------------------------------------------------------------------------




 

circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
filing, or recordation thereof.


7.             NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Borrower shall
not do any of the following:

7.1           Indebtedness.  Create, incur, assume, permit, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:


(A)           INDEBTEDNESS EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;


(B)           INDEBTEDNESS SET FORTH ON SCHEDULE 5.20;


(C)           PERMITTED PURCHASE MONEY INDEBTEDNESS; AND


(D)           REFINANCINGS, RENEWALS, OR EXTENSIONS OF INDEBTEDNESS PERMITTED
UNDER CLAUSES (B) AND (C) OF THIS SECTION 7.1 (AND CONTINUANCE OR RENEWAL OF ANY
PERMITTED LIENS ASSOCIATED THEREWITH) SO LONG AS: (I) THE TERMS AND CONDITIONS
OF SUCH REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT, IN LENDER’S REASONABLE
JUDGMENT, MATERIALLY IMPAIR THE PROSPECTS OF REPAYMENT OF THE OBLIGATIONS BY
BORROWER OR MATERIALLY IMPAIR BORROWER’S CREDITWORTHINESS, (II) SUCH
REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT RESULT IN AN INCREASE IN THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS SO REFINANCED, RENEWED, OR EXTENDED,
(III) SUCH REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT RESULT IN A SHORTENING
OF THE AVERAGE WEIGHTED MATURITY OF THE INDEBTEDNESS SO REFINANCED, RENEWED, OR
EXTENDED, NOR ARE THEY ON TERMS OR CONDITIONS, THAT, TAKEN AS A WHOLE, ARE
MATERIALLY MORE BURDENSOME OR RESTRICTIVE TO BORROWER, AND (IV) IF THE
INDEBTEDNESS THAT IS REFINANCED, RENEWED, OR EXTENDED WAS SUBORDINATED IN RIGHT
OF PAYMENT TO THE OBLIGATIONS, THEN THE TERMS AND CONDITIONS OF THE REFINANCING,
RENEWAL, OR EXTENSION INDEBTEDNESS MUST BE INCLUDE SUBORDINATION TERMS AND
CONDITIONS THAT ARE AT LEAST AS FAVORABLE TO THE LENDER AS THOSE THAT WERE
APPLICABLE TO THE REFINANCED, RENEWED, OR EXTENDED INDEBTEDNESS.

7.2           Liens.  Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).


7.3           RESTRICTIONS ON FUNDAMENTAL CHANGES.


(A)           ENTER INTO ANY MERGER, CONSOLIDATION, REORGANIZATION, OR
RECAPITALIZATION, OR RECLASSIFY ITS STOCK OR OTHERWISE CHANGE BORROWER’S TYPE OF
ORGANIZATION, JURISDICTION OF ORGANIZATION OR OTHER LEGAL OR CORPORATE
STRUCTURE, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF LENDER.


(B)           LIQUIDATE, WIND UP, OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION
OR DISSOLUTION).

-56-


--------------------------------------------------------------------------------




 


(C)           CONVEY, SELL, LEASE, LICENSE, ASSIGN, TRANSFER, OR OTHERWISE
DISPOSE OF, IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS, ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS.

7.4           Disposal of Assets.  Other than Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of its of the
assets.

7.5           Change of Name or Address.  Change Borrower’s name or
organizational identification number or relocate its chief executive office to a
new location; provided, however, that Borrower may change its name or chief
executive office location upon at least 30 days prior written notice by Borrower
to Lender of such change and so long as, at the time of such written
notification, Borrower provides (i) any financing statements, fixture filings or
other agreements or documents necessary to perfect and continue perfected
Lender’s Liens and (ii) in the case of such a relocation, if the new chief
executive office location is leased by Borrower, a Collateral Access Agreement
with respect thereto.

7.6           Guarantee.  Guarantee or otherwise become in any way liable with
respect to the obligations of any third Person except by endorsement of
instruments or items of payment for deposit to the account of Borrower or which
are transmitted or turned over to Lender.

7.7           Nature of Business.  Make any change in the principal nature of
Borrower’s business.

7.8           Prepayments and Amendments.  Except in connection with a
refinancing permitted by Section 7.1(d), directly or indirectly, amend, modify,
alter, increase, or change any of the terms or conditions of any agreement,
instrument, document, indenture, or other writing evidencing or concerning
Indebtedness permitted under Sections 7.1(b) or (c).

7.9           Change of Control.  Cause, permit, or suffer, directly or
indirectly, any Change of Control.

7.10         Consignments.  Consign any Inventory or sell any Inventory on bill
and hold, sale or return, sale on approval, or other conditional terms of sale.

7.11         Restricted Payments.  Declare, order, pay or make any Restricted
Payment or set aside any sum or property therefor or exercise any set-off or
similar rights of Borrower, if any, with respect to any indebtedness that is the
subject of an intercreditor and subordination agreement.

7.12         Accounting Methods.  Modify or change its method of accounting
(other than as may be required to conform to GAAP) or enter into, modify, or
terminate any agreement currently existing, or at any time hereafter entered
into with any third party accounting firm or service bureau for the preparation
or storage of Borrower’s accounting records without said accounting firm or
service bureau agreeing to provide Lender information regarding the Collateral
or Borrower’s financial condition.

7.13         Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that Borrower shall not have Permitted

-57-


--------------------------------------------------------------------------------




 

Investments in Cash Equivalents, deposit accounts or Securities Accounts
outstanding at any one time unless Borrower, and the applicable securities
intermediary, bank or other entity have entered into a Control Agreement or
similar arrangements governing such Permitted Investments, as Lender shall
determine in its Permitted Discretion, to perfect (and further establish) the
Lender’s Liens in such Permitted Investments.

7.14         Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for the
Service Contracts on transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms, that are fully disclosed to Lender,
and that are no less favorable to Borrower than would be obtained in an arm’s
length transaction with a non-Affiliate.

7.15         Location Openings.  Commit to open any location at which Borrower
would maintain, offer for sale or store any Personal Property Collateral or
intend to offer for sale or store any Personal Property of the Collateral
without Lender’s prior written consent.

7.16         Suspension.  Suspend or go out of a substantial portion of its
business.

7.17         Compensation.  Increase the annual fee or per-meeting fees paid to
the members of its Board of Directors during any year by more than 15% over the
prior year; pay or accrue total cash compensation, during any year, to its
officers and senior management employees in an aggregate amount in excess of
115% of that paid or accrued in the prior year.

7.18         Use of Proceeds.  Use the proceeds of the Advances for any purpose
other than (a) on the Closing Date, (i) to repay in full the outstanding
principal, accrued interest, and accrued fees and expenses owing to any existing
lender, and (ii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted purposes.

7.19         Inventory and Equipment with Bailees.  The Inventory and Equipment
shall not at any time now or hereafter be stored with a bailee, warehouseman, or
similar party unless Lender has granted its prior written consent and Borrower
has delivered to Lender a Bailee Acknowledgment with respect to the applicable
Inventory and/or Equipment.

7.20         Securities Accounts .  Establish or maintain any Securities Account
unless Lender shall have received a Control Agreement in respect of such
Securities Account.  Borrower shall not transfer assets out of any Securities
Account.

7.21         Financial Covenants.  Fail to maintain, observe or comply any of
the covenants set forth on Schedule 7.21.

7.22         Authentic Inventory.  Sell or offer to sell any Inventory or other
goods which are not Authentic.

-58-


--------------------------------------------------------------------------------




 


8.             EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1           Payment.  If Borrower fails to pay when due and payable or when
declared due and payable, all or any portion of the Obligations (whether of
principal, interest (including any interest which, but for the provisions of the
Bankruptcy Code, would have accrued on such amounts), fees and charges due the
Lender, reimbursement of Lender Expenses, or other amounts constituting
Obligations);

8.2           Failure to Perform.  If Borrower fails to perform, keep, or
observe any term, provision, condition, covenant, or agreement contained in this
Agreement or in any of the other Loan Documents;

8.3           Seizure of Assets.  If any material portion of Borrower’s assets
is attached, seized, subjected to a writ or distress warrant, levied upon, or
comes into the possession of any third Person;

8.4           Insolvency by Borrower.  If (a) in Lender’s reasonable judgment,
Borrower becomes insolvent, or (b) an Insolvency Proceeding is commenced by
Borrower;

8.5           Insolvency Against Borrower.  If an Insolvency Proceeding is
commenced against Borrower, and any of the following events occur:  (a) Borrower
consents to the institution of the Insolvency Proceeding against it, (b) the
petition commencing the Insolvency Proceeding is not timely controverted,
(c) the petition commencing the Insolvency Proceeding is not dismissed within 45
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, Lender (including any successor agent) and each
other member of the Lender shall be relieved of any obligation to extend credit
or make any other financial accommodation hereunder, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
Borrower, (e) an order for relief shall have been entered therein;

8.6           Restraint of Business.  If Borrower is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs;

8.7           Liens.  If a notice of Lien, levy, or assessment is filed of
record with respect to Borrower’s assets by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon Borrower’s assets and the same is not paid on the payment date
thereof;

8.8           Judgments.  If a judgment or other claim becomes a Lien or
encumbrance upon any material portion of Borrower’s properties or assets;

8.9           Default of Material Agreement.  If there is a default in any
material agreement to which Borrower is a party and such default (a) occurs at
the final maturity of the obligations

-59-


--------------------------------------------------------------------------------




 

thereunder or (b) results in a right by the other party thereto, irrespective of
whether exercised, to accelerate the maturity of Borrower’s obligations
thereunder, to terminate such agreement, or to refuse to renew such agreement
pursuant to an automatic renewal right therein;

8.10         Loss of Business.  Any event occurs, whether or not insured or
insurable, as a result of which revenue-producing activities cease or are
substantially curtailed at any facility of Borrower generating more than 10% of
Borrowers consolidated revenues for Borrowers fiscal year preceding such event
and such cessation or curtailment continues for more than 20 days.

8.11         Payment of Subdebt.  If Borrower makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness;

8.12         Misrepresentation.  If any material misstatement or
misrepresentation exists now or hereafter in any warranty, representation,
statement, or Record made to the Lender by Borrower, or any officer, employee,
agent, or director of Borrower;

8.13         Rescission Offer. If the Borrower is required by any Governmental
Authority to make or otherwise makes or is required to make any rescission offer
payment or any other Restricted Payment (other than a Permitted Rescission Offer
Payment) or is subject to any material penalty for failure to make such
rescission offer payment or other Restricted Payment;

8.14         Failure of Lien.  If this Agreement or any other Loan Document that
purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien on or security interest in the Collateral covered
hereby or thereby;

8.15         Nullification of Loan Documents.  Any provision of any Loan
Document shall at any time for any reason be declared to be null and void, or
the validity or enforceability thereof shall be contested by Borrower, or a
proceeding shall be commenced by Borrower, or by any Governmental Authority
having jurisdiction over Borrower, seeking to establish the invalidity or
unenforceability thereof, or  Borrower shall deny that Borrower has any
liability or obligation purported to be created under any Loan Document.

8.16         Material Adverse Change.  If there shall occur a Material Adverse
Change.


9.             THE LENDER’S RIGHTS AND REMEDIES.

9.1           Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, the Lender (at its election but without
notice of its election and without demand) may do any one or more of the
following, all of which are hereby authorized and consented to by Borrower:


(A)           DECLARE ALL OBLIGATIONS, WHETHER EVIDENCED BY THIS AGREEMENT, BY
ANY OF THE OTHER LOAN DOCUMENTS, OR OTHERWISE, IMMEDIATELY DUE AND PAYABLE
PROVIDED, HOWEVER, IN THE EVENT OF THE OCCURRENCE OF AN EVENT OF DEFAULT
PURSUANT TO SECTIONS 8.4 OR 8.5, ALL OF THE OBLIGATIONS SHALL BE IMMEDIATELY DUE
AND PAYABLE;

-60-


--------------------------------------------------------------------------------





 


(B)           CEASE ADVANCING MONEY OR EXTENDING CREDIT TO OR FOR THE BENEFIT OF
BORROWER UNDER THIS AGREEMENT, UNDER ANY OF THE LOAN DOCUMENTS, OR UNDER ANY
OTHER AGREEMENT BETWEEN BORROWER AND THE LENDER;


(C)           TERMINATE THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AS TO
ANY FUTURE LIABILITY OR OBLIGATION OF THE LENDER, BUT WITHOUT AFFECTING ANY OF
THE LENDER’S LIENS IN THE COLLATERAL AND WITHOUT AFFECTING THE OBLIGATIONS;


(D)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS AND UPON TERMS WHICH LENDER CONSIDERS ADVISABLE, AND IN SUCH CASES,
LENDER WILL CREDIT THE LOAN ACCOUNT WITH ONLY THE NET AMOUNTS RECEIVED BY LENDER
IN PAYMENT OF SUCH DISPUTED ACCOUNTS AFTER DEDUCTING ALL LENDER EXPENSES
INCURRED OR EXPENDED IN CONNECTION THEREWITH;


(E)           CAUSE BORROWER TO HOLD ALL RETURNED INVENTORY IN TRUST FOR THE
LENDER, SEGREGATE ALL RETURNED INVENTORY FROM ALL OTHER ASSETS OF BORROWER OR IN
BORROWERS POSSESSION AND CONSPICUOUSLY LABEL SAID RETURNED INVENTORY AS THE
PROPERTY OF THE LENDER;


(F)            WITHOUT NOTICE TO OR DEMAND UPON BORROWER, MAKE SUCH PAYMENTS AND
DO SUCH ACTS AS LENDER CONSIDERS NECESSARY OR REASONABLE TO PROTECT ITS SECURITY
INTERESTS IN THE COLLATERAL.  BORROWER AGREES TO ASSEMBLE THE PERSONAL PROPERTY
COLLATERAL IF LENDER SO REQUIRES, AND TO MAKE THE PERSONAL PROPERTY COLLATERAL
AVAILABLE TO LENDER AT A PLACE THAT LENDER MAY DESIGNATE WHICH IS REASONABLY
CONVENIENT TO BOTH PARTIES.  BORROWER AUTHORIZES LENDER TO ENTER THE PREMISES
WHERE THE PERSONAL PROPERTY COLLATERAL IS LOCATED, TO TAKE AND MAINTAIN
POSSESSION OF THE PERSONAL PROPERTY COLLATERAL, OR ANY PART OF IT, AND TO PAY,
PURCHASE, CONTEST, OR COMPROMISE ANY LIEN THAT IN LENDER’S DETERMINATION APPEARS
TO CONFLICT WITH THE LENDER’S LIENS AND TO PAY ALL EXPENSES INCURRED IN
CONNECTION THEREWITH AND TO CHARGE BORROWERS LOAN ACCOUNT THEREFOR.  WITH
RESPECT BORROWER’S OWNED OR LEASED PREMISES, BORROWER HEREBY GRANTS LENDER A
LICENSE TO ENTER INTO POSSESSION OF SUCH PREMISES AND TO OCCUPY THE SAME,
WITHOUT CHARGE, IN ORDER TO EXERCISE ANY OF THE LENDER’S RIGHTS OR REMEDIES
PROVIDED HEREIN, AT LAW, IN EQUITY, OR OTHERWISE;


(G)           WITHOUT NOTICE TO BORROWER (SUCH NOTICE BEING EXPRESSLY WAIVED),
AND WITHOUT CONSTITUTING A RETENTION OF ANY COLLATERAL IN SATISFACTION OF AN
OBLIGATION (WITHIN THE MEANING OF THE CODE), SET OFF AND APPLY TO THE
OBLIGATIONS ANY AND ALL (I) BALANCES AND DEPOSITS OF BORROWER HELD BY THE LENDER
(INCLUDING ANY AMOUNTS RECEIVED IN THE CASH MANAGEMENT ACCOUNTS), OR
(II) INDEBTEDNESS AT ANY TIME OWING TO OR FOR THE CREDIT OR THE ACCOUNT OF
BORROWER HELD BY THE LENDER;


(H)           HOLD, AS CASH COLLATERAL, ANY AND ALL BALANCES AND DEPOSITS OF
BORROWER HELD BY THE LENDER, AND ANY AMOUNTS RECEIVED IN THE CASH MANAGEMENT
ACCOUNTS, TO SECURE THE FULL AND FINAL REPAYMENT OF ALL OF THE OBLIGATIONS;


(I)            NOTIFY ANY SECURITIES INTERMEDIARY TO LIQUIDATE THE APPLICABLE
SECURITIES ACCOUNT OR ANY RELATED INVESTMENT PROPERTY MAINTAINED OR HELD THEREBY
AND REMIT THE PROCEEDS THEREOF TO THE CONCENTRATION ACCOUNT;


(J)            SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL (IN THE MANNER PROVIDED FOR HEREIN) THE
PERSONAL PROPERTY COLLATERAL. 

-61-


--------------------------------------------------------------------------------





 

Borrower hereby grants to Lender a license or other right to use, without
charge, such Borrower’s labels, patents, copyrights, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Personal Property Collateral, in completing
production of, advertising for sale, and selling any Personal Property
Collateral and Borrowers rights under all licenses and all franchise agreements
shall inure to the Lender’s benefit;


(K)           SELL, OR CAUSE TO BE SOLD, THE COLLATERAL AT EITHER A PUBLIC OR
PRIVATE SALE, OR BOTH, BY WAY OF ONE OR MORE CONTRACTS OR TRANSACTIONS, FOR CASH
OR ON TERMS, IN SUCH MANNER AND AT SUCH PLACES (INCLUDING BORROWERS PREMISES) AS
LENDER DETERMINES IS COMMERCIALLY REASONABLE, INCLUDING, CONDUCT ONE OR MORE
GOING OUT OF BUSINESS SALES, IN THE LENDER’S OWN RIGHT OR BY ONE OR MORE AGENTS
AND CONTRACTORS WHICH MAY BE CONDUCTED UPON ANY PREMISES OWNED, LEASED, OR
OCCUPIED BY BORROWER.  TO THE EXTENT PERMITTED BY LAW, LENDER AND ANY SUCH AGENT
OR CONTRACTOR, IN CONJUNCTION WITH ANY SUCH SALE, MAY AUGMENT THE INVENTORY WITH
OTHER GOODS (ALL OF WHICH OTHER GOODS SHALL REMAIN THE SOLE PROPERTY OF LENDER
OR SUCH AGENT OR CONTRACTOR); AND ANY AMOUNTS REALIZED FROM THE SALE OF SUCH
GOODS WHICH CONSTITUTE AUGMENTATIONS TO THE INVENTORY (NET OF AN ALLOCABLE SHARE
OF THE COSTS AND EXPENSES INCURRED IN THEIR DISPOSITION) SHALL BE THE SOLE
PROPERTY OF THE LENDER OR SUCH AGENT OR CONTRACTOR AND NEITHER BORROWER NOR ANY
PERSON CLAIMING UNDER OR IN RIGHT OF BORROWER SHALL HAVE ANY INTEREST THEREIN.. 
IT IS NOT NECESSARY THAT THE COLLATERAL BE PRESENT AT ANY SUCH SALE;


(L)            LENDER SHALL GIVE NOTICE OF THE DISPOSITION OF THE COLLATERAL AS
FOLLOWS:

(I)            LENDER SHALL GIVE BORROWER  A NOTICE IN WRITING OF THE TIME AND
PLACE OF PUBLIC SALE, OR, IF THE SALE IS A PRIVATE SALE OR SOME OTHER
DISPOSITION OTHER THAN A PUBLIC SALE IS TO BE MADE OF THE COLLATERAL, THE TIME
ON OR AFTER WHICH THE PRIVATE SALE OR OTHER DISPOSITION IS TO BE MADE AND
BORROWER AGREES THAT SUCH WRITTEN NOTICE SHALL SATISFY ALL REQUIREMENTS FOR
NOTICE TO BORROWER WHICH ARE IMPOSED UNDER THE UCC OR OTHER APPLICABLE LAW WITH
RESPECT TO THE EXERCISE OF THE LENDER’S RIGHTS AND REMEDIES UPON DEFAULT. LENDER
MAY PURCHASE THE COLLATERAL, OR ANY PORTION OF IT AT ANY SALE HELD UNDER THIS
ARTICLE.

(II)           THE NOTICE SHALL BE PERSONALLY DELIVERED OR MAILED, POSTAGE
PREPAID, TO BORROWER AS PROVIDED IN SECTION 12, AT LEAST 10 DAYS BEFORE THE
EARLIEST TIME OF DISPOSITION SET FORTH IN THE NOTICE; NO NOTICE NEEDS TO BE
GIVEN PRIOR TO THE DISPOSITION OF ANY PORTION OF THE COLLATERAL THAT IS
PERISHABLE OR THREATENS TO DECLINE SPEEDILY IN VALUE OR THAT IS OF A TYPE
CUSTOMARILY SOLD ON A RECOGNIZED MARKET;


(M)          LENDER MAY CREDIT BID AND PURCHASE AT ANY PUBLIC SALE;


(N)           LENDER MAY SEEK THE APPOINTMENT OF A RECEIVER OR KEEPER TO TAKE
POSSESSION OF ALL OR ANY PORTION OF THE COLLATERAL OR TO OPERATE SAME AND, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, MAY SEEK THE APPOINTMENT OF SUCH A RECEIVER
WITHOUT THE REQUIREMENT OF PRIOR NOTICE OR A HEARING;


(O)           LENDER SHALL HAVE ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO IT AT
LAW OR IN EQUITY PURSUANT TO ANY OTHER LOAN DOCUMENTS; AND

-62-


--------------------------------------------------------------------------------





 


(P)           ANY DEFICIENCY THAT EXISTS AFTER DISPOSITION OF THE PERSONAL
PROPERTY COLLATERAL AS PROVIDED ABOVE WILL BE PAID IMMEDIATELY BY BORROWER.  ANY
EXCESS WILL BE RETURNED, WITHOUT INTEREST AND SUBJECT TO THE RIGHTS OF THIRD
PERSONS, BY LENDER TO BORROWER.

9.2           Remedies Cumulative.  The rights and remedies of the Lender under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by the
Lender of one right or remedy shall be deemed an election, and no waiver by the
Lender of any Event of Default shall be deemed a continuing waiver.  No delay by
the Lender shall constitute a waiver, election, or acquiescence by it.


10.          TAXES AND EXPENSES.

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Lender, in its sole discretion and without prior
notice to Borrower, may do any or all of the following:  (a) make payment of the
same or any part thereof, (b) set up such reserves in Borrowers Loan Account as
Lender deems necessary to protect the Lender from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 6.8 hereof,
obtain and maintain insurance policies of the type described in Section 6.8 and
take any action with respect to such policies as Lender deems prudent.  Any such
amounts paid by Lender shall constitute Lender Expenses and any such payments
shall not constitute an agreement by the Lender to make similar payments in the
future or a waiver by the Lender of any Event of Default under this Agreement. 
Lender need not inquire as to, or contest the validity of, any such expense,
tax, or Lien and the receipt of the usual official notice for the payment
thereof shall be conclusive evidence that the same was validly due and owing.


11.          WAIVERS; INDEMNIFICATION.

11.1         Demand; Protest; Special Damages; etc.  Borrower waives (a) demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender on which Borrower may in any way be liable; and (b) any claim
to consequential, special or punitive damages.

11.2         The Lender’s Liability for Collateral.  Borrower hereby agrees
that:  (a) so long as the Lender complies with its obligations, if any, under
the Code, Lender shall not in any way or manner be liable or responsible for: 
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

11.3         Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Lender-Related Persons, each Participant, and each of their respective
officers, directors, employees,

-63-


--------------------------------------------------------------------------------




 

agents, and attorneys-in-fact (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, and damages, and all reasonable
attorneys fees and disbursements and other costs and expenses actually incurred
in connection therewith (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution, delivery, enforcement, performance, or administration of this
Agreement, any of the other Loan Documents, or the transactions contemplated
hereby or thereby, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this Section
11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and any repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.


12.          NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Lender to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Lender, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or to Lender, as the case may
be, at its address set forth below:

 

If to Borrower:

Bidz.com, Inc.

3562 Eastham Drive

Culver City, CA 90232

Attention: Lawrence Kong,

Chief Financial Officer

Fax No.: (310) 280-7382

Email: lawrence@bidz.com

 

 

-64-


--------------------------------------------------------------------------------




 

With copies to:

Petillon and Hiraide

Del Amo Financial Center

Suite 1260

21515 Hawthorne Boulevard

Torrance, CA 90505

Attention: Mark T. Hirade, Esq.

Fax No.: (310) 543-0500

Email: mhiraide@corplawp-h.com

 

If to Lender

LaSalle Retail Finance

25 Braintree Hill Office Park

Suite 205

Braintree, MA  02169

Attention: Robert A. Barnhard, Senior Vice President and Group Head

Fax No.: (781) 353-6101

Email: robert.barnhard@abnamro.com

 

and

 

LaSalle Retail Finance
11921 Freedom Drive, Suite 550
Reston, VA 20190
Attention: Barbara Anderson, Senior Vice President
Fax No.: (703) 925-5909
Email: barbara.anderson@abnamro.com



With copies to:

Goulston & Storrs, P.C.

400 Atlantic Avenue

Boston, MA 02110

Attention: Mary Ellen Welch Rogers, Esq.

Fax No.: (617) 574-4112

Email: mrogers@goulstonstorrs.com

 

Lender and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 12, other
than notices by Lender in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Borrower acknowledges and agrees that notices sent by the
Lender in connection with the exercise of enforcement rights against Collateral
under the provisions of the Code shall be deemed sent when deposited in the mail
or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

-65-


--------------------------------------------------------------------------------




 


13.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.


(A)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


(B)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SUFFOLK,
COMMONWEALTH OF MASSACHUSETTS, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(B).


(C)           BORROWER HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWER
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND  KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.


14.          ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.


14.1         ASSIGNMENTS AND PARTICIPATIONS.


(A)           LENDER MAY ASSIGN AND DELEGATE TO ONE OR MORE ASSIGNEES (EACH AN
“ASSIGNEE”) ALL, OR ANY RATABLE PART OF ALL, OF THE OBLIGATIONS AND THE OTHER
RIGHTS AND OBLIGATIONS OF LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS,
PROVIDED, HOWEVER, THAT BORROWER MAY CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
LENDER IN CONNECTION WITH THE INTEREST SO ASSIGNED TO AN ASSIGNEE UNTIL
(I) WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT INSTRUCTIONS,
ADDRESSES, AND RELATED INFORMATION WITH RESPECT TO THE ASSIGNEE, HAVE BEEN GIVEN
TO BORROWER,

-66-


--------------------------------------------------------------------------------





 

and (ii)  Lender and its Assignee have delivered to Borrower an executed
Assignment and Acceptance.


(B)           FROM AND AFTER THE DATE THAT LENDER NOTIFIES BORROWER THAT IT HAS
RECEIVED AN EXECUTED ASSIGNMENT (I) THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN
ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, SHALL HAVE THE RIGHTS
AND OBLIGATIONS OF THE LENDER UNDER THE LOAN DOCUMENTS, AND (II) THE ASSIGNOR
LENDER SHALL RELINQUISH ITS RIGHTS (EXCEPT WITH RESPECT TO SECTION 11.3 HEREOF)
AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT AND LENDER SHALL CEASE
TO BE A PARTY HERETO AND THERETO), AND SUCH ASSIGNMENT SHALL AFFECT A NOVATION
BETWEEN BORROWER AND THE ASSIGNEE.


(C)           LENDER MAY AT ANY TIME SELL TO ONE OR MORE COMMERCIAL BANKS,
FINANCIAL INSTITUTIONS, OR OTHER PERSONS NOT AFFILIATES OF SUCH LENDER (A
“PARTICIPANT”) PARTICIPATING INTERESTS IN ITS OBLIGATIONS HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT (I) THE LENDER SHALL REMAIN A
“LENDER” FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
PARTICIPANT RECEIVING THE PARTICIPATING INTEREST IN THE OBLIGATIONS AND THE
OTHER RIGHTS AND INTERESTS OF THE LENDER HEREUNDER SHALL NOT CONSTITUTE A
“LENDER” HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) THE LENDER SHALL
REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS, AND
(III) BORROWER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ORIGINAL
LENDER IN CONNECTION WITH THE LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


(D)           IN CONNECTION WITH ANY SUCH ASSIGNMENT OR PARTICIPATION OR
PROPOSED ASSIGNMENT OR PARTICIPATION, LENDER MAY DISCLOSE ALL DOCUMENTS AND
INFORMATION WHICH IT NOW OR HEREAFTER MAY HAVE RELATING TO BORROWER OR BORROWERS
BUSINESS.


(E)           ANY OTHER PROVISION IN THIS AGREEMENT NOTWITHSTANDING, LENDER MAY
AT ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE, ALL OR ANY PORTION OF ITS
RIGHTS UNDER AND INTEREST IN THIS AGREEMENT IN FAVOR OF ANY FEDERAL RESERVE BANK
IN ACCORDANCE WITH REGULATION A OF THE FEDERAL RESERVE BANK OR U.S. TREASURY
REGULATION 31 CFR §203.14, AND SUCH FEDERAL RESERVE BANK MAY ENFORCE SUCH PLEDGE
OR SECURITY INTEREST IN ANY MANNER PERMITTED UNDER APPLICABLE LAW.

14.2         Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lender’s prior written consent and any prohibited assignment shall
be absolutely void ab initio.  No consent to assignment by the Lender shall
release Borrower from its obligation to fully pay and perform the Obligations.  
Lender may assign this Agreement and the other Loan Documents and its rights and
duties hereunder and thereunder pursuant to Section 14.1 hereof and, except as
expressly required pursuant to Section 14.1 hereof, no consent or approval by
Borrower is required in connection with any such assignment.


15.          AMENDMENTS; WAIVERS.

15.1         Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by

-67-


--------------------------------------------------------------------------------




 

Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Lender and Borrower  and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given

15.2         No Waivers; Cumulative Remedies.  No failure of Lender to exercise
any right, remedy, or option under this Agreement or, any other Loan Document,
or delay Lender in exercising the same, will operate as a waiver thereof.  No
waiver will be effective unless it is in writing, and then only to the extent
specifically stated.  No waiver by Lender on any occasion shall affect or
diminish Lender’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement.  Lender’s rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Lender may have.


16.          GENERAL PROVISIONS.

16.1         Effectiveness.  This Agreement shall be binding and deemed
effective when executed by Borrower and Lender whose signature is provided for
on the signature pages hereof.

16.2         Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

16.3         Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lender or Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

16.4         Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

16.5         Amendments in Writing.  This Agreement can only be amended by a
writing in accordance with Section 15.1.

16.6         Counterparts; Telefacsimile Execution.  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or by electronic mail in “pdf” or similar format shall be equally
as effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or by electronic mail in “pdf” or similar format also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis, except as otherwise specifically provided therein or therefor.

-68-


--------------------------------------------------------------------------------





 

16.7         Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrower or the transfer to the Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys fees of the
Lender related thereto, the liability of Borrower and Lender’s liens
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

16.8         USA Patriot Act.  Lender pursuant to the USA PATRIOT Act (Title III
of Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”), hereby notifies
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies each person or corporation who
opens an account and/or enters into a business relationship with it, which
information includes the name and address of Borrower and other information that
will allow Lender to identify such person in accordance with the Act  and any
other applicable law.  Borrower is hereby advised that any Loans or Letters of
Credit hereunder are subject to satisfactory results of such verification.

16.9         Pledges To Federal Reserve Banks.  Nothing included in this
Agreement shall prevent or limit Lender, to the extent that Lender is subject to
any of the twelve Federal Reserve Banks organized under §4 of the Federal
Reserve Act (12 U.S.C.  §341) from pledging all or any portion of Lender’s
interest and rights under this Agreement, provided, however, neither such pledge
nor the enforcement thereof shall release the Lender from any of its obligations
hereunder or under any of the Loan Documents.

16.10       Confidentiality.  This Agreement and the terms hereof are
confidential, and neither the contents of this Agreement or the details of this
Agreement may be shown or disclosed by Borrower to any bank, finance company or
other lender without the prior written consent of Lender.

16.11       Right to Publish Notice.  Lender may, at its discretion and expense,
publicize or otherwise advertise by so-called “tombstone” advertising or
otherwise Lender’s and Lender’s financing transaction with Borrower.

-69-


--------------------------------------------------------------------------------





 

16.12       Credit Inquiries.  Borrower hereby authorizes Lender to (provided,
however, Lender shall incur no liability for the failure to) respond to credit
inquiries concerning Borrower in accordance with Lender’s normal and customary
practices.  Borrower hereby indemnifies and holds Lender harmless for any action
taken by Lender in reliance upon the foregoing authorization.

16.13       Joint Preparation.  This Agreement has been prepared through the
joint efforts of all the parties. Neither its provisions nor any alleged
ambiguity shall be interpreted or resolved against any party on the ground that
such party’s counsel was the draftsman of this Agreement.  Each of the parties
declares that such party has carefully read this Agreement and the agreements,
documents and instruments being entered into in connection herewith and that
such party knows the contents thereof and signs the same freely and
voluntarily.  The parties hereto acknowledge that they have been represented in
negotiations for and preparation of this Agreement and the agreements, documents
and instrument being entered into in connection herewith by legal counsel of
their own choosing, and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect.

16.14       Right Of Set-Off.  Any and all deposits or other sums at any time
credited by or due to Borrower from Lender or any Participant or from any
Affiliate of any of the foregoing, and any cash, securities, instruments or
other property of Borrower in the possession of any of the foregoing, whether
for safekeeping or otherwise (regardless of the reason such Person had received
the same) shall at all times constitute security for all Obligations and for any
and all obligations of Borrower to Lender or any Participant or such Affiliate
and may be applied or set off against the Obligations and against such
Obligations at any time, whether or not such are then due and whether or not
other collateral is then available to Lender.

16.15       Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Remainder of page left blank intentionally.]

-70-


--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

BIDZ.COM, INC.
a California corporation

 

 

 

By:

/s/ Lawrence Y. Kong

 

Lawrence Y. Kong

 

CFO and Treasurer

 

 

 

 

 

 



BIDZ.COM, INC.
a Delaware corporation

 

 

 

By:

/s/ Lawrence Y. Kong

 

Lawrence Y. Kong

 

CFO and Treasurer

 

Signature Page to Loan and Security Agreement
by and between Bidz.com, Inc. and LaSalle Retail Finance

 

-71-


--------------------------------------------------------------------------------




 

Signature of Lender to Loan and Security Agreement

 

 

LASALLE RETAIL FINANCE,

 

A DIVISION OF LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE MIDWEST BANK
NATIONAL ASSOCIATION

 

 

 

By:

/s/ Barbara Anderson

 

Barbara Anderson

 

Senior Vice President

 

 

 

Signature Page to Loan and Security Agreement
by and between Bidz.com, Inc. and LaSalle Retail Finance

 

-72-


--------------------------------------------------------------------------------